Exhibit 10.1

Execution Version

THIRD AMENDMENT TO

CREDIT AGREEMENT

DATED AS OF APRIL 8, 2016

AMONG

CHESAPEAKE ENERGY CORPORATION, AS THE BORROWER,

MUFG UNION BANK, N.A.,

AS ADMINISTRATIVE AGENT, A SWINGLINE LENDER AND A LETTER OF CREDIT ISSUER,

AND

THE LENDERS PARTY HERETO

MUFG UNION BANK, N.A. AND WELLS FARGO SECURITIES, LLC

AS JOINT LEAD ARRANGERS AND JOINT BOOKRUNNERS



--------------------------------------------------------------------------------

THIRD AMENDMENT TO CREDIT AGREEMENT

This Third Amendment to Credit Agreement (this “Amendment”) dated as of April 8,
2016, is among Chesapeake Energy Corporation, an Oklahoma corporation (the
“Borrower”), each of the undersigned guarantors (the “Guarantors”), each Lender
(as defined below) party hereto, and MUFG Union Bank, N.A., as administrative
agent for the Lenders (in such capacity, together with its successors and
assigns, the “Administrative Agent”).

RECITALS

A. The Borrower, the Administrative Agent and the banks and other financial
institutions from time to time party thereto (together with their respective
successors and assigns in such capacity, each a “Lender”) have entered into that
certain Credit Agreement dated as of December 15, 2014 (as amended, restated,
modified or supplemented from time to time, the “Credit Agreement”).

B. The Borrower has requested, and the Required Lenders have agreed, to amend
certain provisions of the Credit Agreement on the terms and conditions set forth
herein.

C. NOW, THEREFORE, to induce the Administrative Agent and the Lenders to enter
into this Amendment and in consideration of the premises and the mutual
covenants herein contained, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

Section 1. Definitions. Unless otherwise defined in this Amendment, each
capitalized term used in this Amendment has the meaning assigned to such term in
the Credit Agreement. Unless otherwise indicated, all section references in this
Amendment refer to sections of the Credit Agreement.

Section 2. Amendments to Credit Agreement.

2.01 Amendment to Section 1.1. The following defined terms set forth in Section
1.1 are hereby amended in their entirety to read as follows:

“Borrowing Base Deficiency” occurs if, at any time during a Borrowing Base
Trigger Period, the aggregate Total Exposure exceeds the Loan Limit then in
effect. The amount of the Borrowing Base Deficiency, as of any date of
determination, is the amount by which the Total Exposure on such date exceeds
the Loan Limit then in effect.

“Collateral Coverage Ratio” shall mean as of any date of determination, the
ratio of (a) the PV-9 of the Borrowing Base Properties that constitute Mortgaged
Properties on such date to (b) the Loan Limit then in effect.

“Collateral Requirements” shall mean, during a Borrowing Base Trigger Period,
the delivery of Security Documents sufficient to satisfy the collateral
requirements set forth in Section 9.10, including without limitation:

 

2



--------------------------------------------------------------------------------

(a) mortgage liens on Proved Oil and Gas Properties of the Credit Parties
encumbering at least 90% of the PV-9 of the Borrowing Base Properties;

(b) a pledge by the Credit Parties of all Stock and Stock Equivalents of all
Subsidiaries of the Borrower to the extent such Stock and Stock Equivalents are
not Excluded Stock; and

(c) with respect to substantially all other assets of the Credit Parties
(including all Hedge Agreements and personal property, including general
intangibles) other than Excluded Property, first priority (provided that other
Liens which are permitted to exist and attach pursuant to Section 10.2 may
attach with the priority as may exist at law or otherwise), perfected Liens and
security interests on such assets of the Credit Parties; provided that the
Credit Parties shall not be required to take any action to perfect a Lien on any
such assets securing Obligations unless such perfection may be accomplished by
(A) the filing of a UCC-1 financing statement in the obligor’s jurisdiction of
formation or in the case of as-extracted collateral and goods that are or are to
become fixtures or collateral in connection with a Mortgage, the filing of a
financing statement filed as a fixture filing or as a financing statement
covering such property in the county in which such collateral or fixtures are
located, (B) delivery of certificates representing any pledged equity consisting
of certificated securities, in each case, with appropriate endorsements or
transfer powers, (C) granting the Administrative Agent control (within the
meaning of the Uniform Commercial Code) over any pledged equity consisting of
uncertificated securities or (D) granting the Administrative Agent control
(within the meaning of the Uniform Commercial Code) over any Deposit Accounts
(within the meaning of the Uniform Commercial Code) (other than Excluded Deposit
Accounts) and Securities Accounts (within the meaning of the Uniform Commercial
Code) (other than Excluded Securities Accounts) by entering into (i) a control
agreement with, and reasonably satisfactory to, the Administrative Agent and the
account bank for such Deposit Account or securities intermediary for such
Securities Account, as applicable or (ii) maintaining such Deposit Account with
the Administrative Agent or any sub-agent designated by the Administrative Agent
pursuant to this Agreement.

“Excluded Subsidiary” shall mean (a) any Disregarded Entity substantially all
the assets of which consist of Stock and Stock Equivalents of Foreign Corporate
Subsidiaries or FSHCOs; (b) each Domestic Subsidiary that is prohibited by any
applicable Contractual Requirement (not entered into in contemplation of this
Agreement) or Requirement of Law from guaranteeing or granting Liens to secure
the Obligations (for so long as such restriction or any replacement or renewal
thereof is in effect) or that would require consent, approval, license or
authorization of a Governmental Authority to guarantee or grant Liens to secure
the Obligations (unless such consent, approval, license or authorization has
been received); (c) each Domestic Subsidiary that is a

 

3



--------------------------------------------------------------------------------

Subsidiary of a Foreign Corporate Subsidiary; (d) any Foreign Corporate
Subsidiary or FSHCO; (e) each Unrestricted Subsidiary and (f) any other Domestic
Subsidiary with respect to which providing such a Guarantee would result in
material adverse tax consequences as reasonably determined by the Borrower. As
of the Third Amendment Effective Date, there are no Excluded Subsidiaries other
than the Unrestricted Subsidiaries set forth on Schedule 8.12.

“Junior Debt” shall mean (a) any borrowed money Indebtedness subordinated in
right of payment to the Loans and (b) during a Borrowing Base Period, (i) any
borrowed money Indebtedness subordinated in right of payment to the Loans, (ii)
any borrowed money Indebtedness secured by a subordinate Lien on all or any part
of the Collateral, (iii) any borrowed money Indebtedness that is secured by
Liens on the Collateral the priority of which are equal and ratable with the
Liens securing the Obligations and subject to an Acceptable Collateral Trust
Agreement providing for payment priority of the Obligations ahead of such
Indebtedness, and (iv) any unsecured borrowed money Indebtedness.

“Junior Lien Debt” shall mean Indebtedness that satisfies all of the
requirements of Section 10.1(s).

“Loan Limit” shall mean (a) at any time during a Borrowing Base Trigger Period
(other than as set forth in clause (b)), the lesser of (i) the Total Commitments
at such time and (ii) the Borrowing Base at such time (as such Borrowing Base
may be reduced pursuant to Section 2.14(e) or (k)) and (b) at any time during
(i) an Unsecured Period and (ii) a Borrowing Base Trigger Period, prior to the
effectiveness of the Borrowing Base pursuant to Section 2.14(a) or (h), the
Total Commitments at such time, in each case as such Loan Limit may be adjusted
from time to time pursuant to Section 5.2(b)(iii).

“Security Documents” shall mean, during any Borrowing Base Trigger Period,
collectively, (a) the Mortgages, (b) the Security Agreement, (c) the
Intercreditor Agreement, (d) each Acceptable Collateral Trust Agreement, (e) any
control agreements and (f) each other security agreement or other instrument or
document executed and delivered pursuant to Section 9.10 or 9.12 or pursuant to
any other such Security Documents or otherwise to secure or perfect the security
interest in, or otherwise relating to, any or all of the Collateral securing the
Obligations.

“Swingline Commitment” shall mean the obligation of the Swingline Lenders to
make Swingline Loans pursuant to Section 2.1 in an aggregate principal amount at
any one time outstanding not to exceed $200,000,000, provided that no Swingline
Lender shall be obligated to make Swingline Loans in an outstanding principal
amount in excess of such Swingline Lender’s Swingline Subcommitment.

 

4



--------------------------------------------------------------------------------

“Swingline Subcommitment” shall mean (a) with respect to MUFG Union Bank, N.A.,
$100,000,000 and (b) with respect to Wells Fargo Bank, National Association,
$100,000,000.

2.02 Further Amendments to Section 1.1. Section 1.1 is hereby amended to add
thereto the following definitions:

“Acceptable Collateral Trust Agreement” shall mean, with respect to any
Indebtedness incurred pursuant to Section 10.1(s)(B), one or more agreements
among the Administrative Agent and the holders of such Indebtedness or their
representative, substantially on the terms of the First-Out Collateral Trust
Agreement Term Sheet attached as Exhibit B to the Third Amendment.

“Asset Sale Test Value” shall mean, with respect to (a) any Borrowing Base
Property, the Specified Collateral Value attributable to such Borrowing Base
Property as set forth on Schedule 1.1(c) to the Third Amendment (or, after the
March Collateral Value Coverage Test Date, as set forth in an updated but
substantially similar schedule attached to the Reserve Report delivered on or
before March 15, 2017) and (b) any Hedge Agreement given value in the
determination of the Borrowing Base, the Hedge Termination Value attributable to
such Hedge Agreement determined as of the Third Amendment Effective Date and set
forth on Schedule 1.1(c) to the Third Amendment (or, after the March Collateral
Value Coverage Test Date, as set forth in an updated but substantially similar
schedule attached to the Reserve Report delivered on or before March 15, 2017);
provided, however, that the Asset Sale Test Value of any particular Borrowing
Base Property or Hedge Agreement, as applicable, shall never be less than $0.00.

“December Collateral Value Coverage Test Date” shall mean December 31, 2016.

“December Specified Collateral Value” shall mean, with respect to any Proved
Reserves attributable to the Borrowing Base Properties as of the December
Collateral Value Coverage Test Date, the net present value, discounted at 9% per
annum, of the future net revenues expected to accrue to the Credit Parties’
collective interests in such Proved Reserves during the remaining expected
economic lives of such Proved Reserves, in each case as set forth in Reserve
Report delivered on or before December 15, 2016 and calculated using Strip
Prices on the December Collateral Value Coverage Test Date and adjusted to
reflect (i) Specified Assumptions and (ii) the full effect of Hedge Agreements
with any counterparty that is a Lender or an Affiliate of a Lender.

“Excluded Deposit Account” shall mean Deposit Accounts (within the meaning of
the Uniform Commercial Code) (a) the balance of which consists exclusively of
(i) withheld income taxes and federal, state or local employment taxes required
to be paid to the Internal Revenue Service or state or local government agencies
with respect to employees of the Borrower or any Restricted

 

5



--------------------------------------------------------------------------------

Subsidiary, (ii) amounts required to be paid over to an employee benefit plan on
behalf of or for the benefit of employees of the Borrower or any Restricted
Subsidiary, (iii) amounts set aside for payroll and the payment of accrued
employee benefits, medical, dental and employee benefits claims to employees of
the Borrower or any Restricted Subsidiary, (iv) amounts constituting purchase
price deposits held in escrow pursuant to a binding and enforceable purchase and
sale agreement with a third party containing customary provisions regarding the
payment and refunding of such deposits, (v) amounts held in escrow or in trust
pending litigation or other settlement claims and (vi) amounts held in trust or
as fiduciaries for third parties in respect of such third party’s ratable share
of the revenues of Oil and Gas Properties or (b) identified in writing to the
Administrative Agent on either the Third Amendment Effective Date or within 15
Business Days of such Deposit Account being opened; provided that the Deposit
Accounts described under this clause (b) shall not have a balance, in the
aggregate, at any time greater than $10,000,000.

“Excluded Property” shall mean (a) all Excluded Stock; (b) any property to the
extent the grant or maintenance of a Lien on such property (i) is prohibited by
any Requirement of Law, (ii) could reasonably be expected to result in material
adverse tax consequences to the Borrower or any Restricted Subsidiary of the
Borrower, (iii) requires a consent not obtained of any Governmental Authority
pursuant to applicable law or (iv) is prohibited by, or requires any consent not
obtained under, any Contractual Requirements, except to the extent that such
Contractual Requirement providing for such prohibition or requiring such consent
is ineffective under applicable law (including without limitation, pursuant to
Section 9-406, 9-407, 9-408 or 9-409 of the New York UCC); (c) motor vehicles
and other assets subject to certificates of title; (d) Excluded Deposit Accounts
and Excluded Securities Accounts; (e) all real property (owned or leased) not
constituting Borrowing Base Properties; (f) any foreign collateral or credit
support with respect to such foreign collateral; (g) any property or assets
owned by a Foreign Subsidiary or an Unrestricted Subsidiary; (h) any
intellectual property; (i) margin stock and, to the extent prohibited by the
terms of any applicable organizational documents, joint venture agreement,
shareholders’ agreement or similar agreement, Stock or Stock Equivalents in any
other Person other than wholly owned Subsidiaries that are Restricted
Subsidiaries and (j) any property with respect to which, in the reasonable
judgment of the Administrative Agent, the cost of obtaining a security interest
in, or Lien on, such property in favor of the Secured Parties under the Security
Documents, or the perfection of such security interest or Lien, shall be
excessive in view of the benefits to be obtained by the Secured Parties
therefrom.

“Excluded Securities Account” shall mean Securities Accounts (within the meaning
of the Uniform Commercial Code) identified in writing to the Administrative
Agent on either the Third Amendment Effective Date or within 15 Business Days of
such Securities Account being opened; provided that the Securities Accounts so
identified shall not have a balance, in the aggregate, at any time greater than
$10,000,000.

 

6



--------------------------------------------------------------------------------

“Excluded Stock” shall mean (a) any Stock or Stock Equivalents with respect to
which, in the reasonable judgment of the Administrative Agent, the cost of
pledging such Stock or Stock Equivalents in favor of the Secured Parties under
the Security Documents, or the perfection of such pledge, shall be excessive in
view of the benefits to be obtained by the Secured Parties therefrom; (b) solely
in the case of any pledge of Stock or Stock Equivalents of any Foreign Corporate
Subsidiary or FSHCO to secure the Obligations, any Stock or Stock Equivalents
that is Voting Stock of such Foreign Corporate Subsidiary or FSHCO in excess of
66% of the outstanding Stock and Stock Equivalents of such class and, solely in
the case of a pledge of Stock or Stock Equivalents of any Disregarded Entity
substantially all of whose assets consist of Stock and Stock Equivalents of
Foreign Corporate Subsidiaries to secure the Obligations, any Stock or Stock
Equivalents of such Disregarded Entity in excess of 66% of the outstanding Stock
and Stock Equivalents of such entity (such percentages to be adjusted upon any
change of law as may be required to avoid adverse U.S. federal income tax
consequences to the Borrower or any Subsidiary); (c) in the case of (i) any
Stock or Stock Equivalents of any Subsidiary to the extent the pledge of such
Stock or Stock Equivalents is prohibited by Contractual Requirements or (ii) any
Stock or Stock Equivalents of any Subsidiary that is not wholly owned by the
Borrower and its Restricted Subsidiaries at the time such Subsidiary becomes a
Subsidiary, any Stock or Stock Equivalents of each such Subsidiary described
in clause (i) or (ii) to the extent (A) that a pledge thereof to secure the
Obligations is prohibited by any applicable Contractual Requirement (other than
customary non-assignment provisions which are ineffective under the Uniform
Commercial Code or other applicable Requirements of Law), (B) any Contractual
Requirement prohibits such a pledge without the consent of any other
party; provided that this clause (B) shall not apply if (1) such other party is
a Credit Party or a wholly owned Restricted Subsidiary or (2) consent has been
obtained to consummate such pledge (it being understood that the foregoing shall
not be deemed to obligate the Borrower or any Subsidiary to obtain any such
consent)) and for so long as such Contractual Requirement or replacement or
renewal thereof is in effect, or (C) a pledge thereof to secure the Obligations
would give any other party (other than a Credit Party or a wholly owned
Restricted Subsidiary) to any Contractual Requirement governing such Stock or
Stock Equivalents the right to terminate its obligations thereunder (other than
customary non-assignment provisions that are ineffective under the Uniform
Commercial Code or other applicable Requirement of Law); (d) the Stock or Stock
Equivalents of any Unrestricted Subsidiary, (e) the Stock or Stock Equivalents
of any Subsidiary of a Foreign Corporate Subsidiary, (f) any Stock or Stock
Equivalents of any Subsidiary to the extent that the pledge of such Stock or
Stock Equivalents would result in material adverse tax consequences to the
Borrower or any Subsidiary as reasonably determined by the Borrower, (g) any
Stock or Stock Equivalents to the extent the pledge thereof would be prohibited
by any Requirement of Law and (h)

 

7



--------------------------------------------------------------------------------

any Stock or Stock Equivalents set forth on Schedule 1.1(d) which have been
identified on or prior to the Third Amendment Effective Date in writing to the
Administrative Agent by an Authorized Officer of the Borrower and agreed to by
the Administrative Agent.

“Existing Financial Covenants” shall mean the covenants of the Borrower set
forth in Section 10.11(a), (b) and (c).

“FA Fee Cap” shall mean (i) $750,000 plus (ii) if, on the December Collateral
Value Coverage Test Date, the Specified Collateral Coverage Ratio is less than
1.1:1.0, additional amounts not subject to the foregoing limitation.

“Industry Investment” shall mean Investments and/or expenditures made in the
ordinary course of, and of a nature that is or shall have become customary in,
the oil and gas business as a means of actively engaging therein through
agreements, transactions, interests or arrangements that permit one to share
risks or costs, comply with regulatory requirements regarding local ownership or
satisfy other objectives customarily achieved through the conduct of oil and gas
business jointly with third parties, including: (1) ownership interests in oil
and gas properties or gathering, transportation, processing, or related systems;
and (2) Investments and/or expenditures in the form of or pursuant to operating
agreements, processing agreements, farm-in agreements, farm-out agreements,
development agreements, area of mutual interest agreements, unitization
agreements, pooling arrangements, service contracts, joint venture agreements,
partnership agreements (whether general or limited), and other similar
agreements (including for limited liability companies) with third parties.

“Interim Covenant Period” shall mean the period commencing on the Third
Amendment Effective Date and ending with earlier to occur of (a) September 30,
2017 or (b) the first date on or prior to which the Borrower has delivered (i) a
quarterly compliance certificate under Section 9.1(d) demonstrating its
compliance with the Existing Financial Covenants for the most recent fiscal
quarter for which financial statements have been delivered hereunder, (ii) a
notice to the Administrative Agent of its election to exit such Interim Covenant
Period, and (iii) a certificate of an Authorized Officer of the Borrower
confirming that no Default of Event of Default has occurred or is continuing as
of the date of such notice after giving effect to the terms of such notice.

“Interim Financial Covenants” shall mean the covenants of the Borrower set forth
in Section 10.11(d).

“March Collateral Value Coverage Test Date” shall mean March 31, 2017.

“March Specified Collateral Value” shall mean, with respect to any Proved
Reserves attributable to the Borrowing Base Properties as of the March
Collateral Value Coverage Test Date, the net present value, discounted at 9% per
annum, of

 

8



--------------------------------------------------------------------------------

the future net revenues expected to accrue to the Credit Parties’ collective
interests in such Proved Reserves during the remaining expected economic lives
of such Proved Reserves, in each case as set forth in Reserve Report delivered
on or before March 15, 2017 and calculated using Strip Prices on the March
Collateral Value Coverage Test Date and adjusted to reflect (i) Specified
Assumptions and (ii) the full effect of Hedge Agreements with any counterparty
that is a Lender or an Affiliate of a Lender.

“Permitted Investments” shall mean any of the following types of Investments, to
the extent owned by the Borrower or any Restricted Subsidiary:

(i) Dollars;

(ii) securities issued or directly and fully and unconditionally guaranteed or
insured by the United States government or any agency or instrumentality thereof
the securities of which are unconditionally guaranteed as a full faith and
credit obligation of the U.S. government, in each case with maturities of 24
months or less from the date of acquisition;

(iii) certificates of deposit, time deposits and eurodollar time deposits with
maturities of one year or less from the date of acquisition, bankers’
acceptances with maturities not exceeding one year and overnight bank deposits,
in each case with any domestic commercial bank having capital and surplus of not
less than $500,000,000 or any foreign commercial bank having capital and surplus
of not less than $100,000,000 (or the Dollar equivalent as of the date of
determination);

(iv) repurchase obligations for underlying securities of the types described in
clauses (ii), (iii) and (vii) entered into with any financial institution
meeting the qualifications specified in clause (iii) above;

(v) commercial paper rated at least P-2 by Moody’s or at least A-2 by S&P and in
each case maturing within 24 months after the date of creation thereof and
Indebtedness or Preferred Stock issued by Persons with a rating of “A” or higher
from S&P or “A2” or higher from Moody’s with maturities of 24 months or less
from the date of acquisition;

(vi) marketable short-term money market and similar securities having a rating
of at least P-2 or A-2 from either Moody’s or S&P, respectively (or, if at any
time neither Moody’s nor S&P shall be rating such obligations, an equivalent
rating from another nationally recognized statistical rating agency selected by
the Borrower) and in each case maturing within 24 months after the date of
creation or acquisition thereof;

(vii) readily marketable direct obligations issued by any state, commonwealth or
territory of the United States or any political subdivision or taxing authority
thereof having an Investment Grade Rating from either Moody’s or S&P with
maturities of 24 months or less from the date of acquisition;

 

9



--------------------------------------------------------------------------------

(viii) Investments with average maturities of 24 months or less from the date of
acquisition in money market funds rated within the top three ratings category by
S&P or Moody’s; and

(ix) investment funds investing 90.00% of their assets in securities of the
types described in clauses (i) through (viii) above.

Notwithstanding the foregoing, Permitted Investments shall include amounts
denominated in currencies other than Dollars, provided that such amounts are
converted into Dollars as promptly as practicable and in any event within ten
Business Days following the receipt of such amounts.

“Permitted Utilization Amount” shall mean (i) $3,000,000,000 plus (ii) $1.00 for
every $0.55 of PV-9 of Borrowing Base Properties in excess of $750,000,000
encumbered by Mortgages executed and delivered by the Credit Parties on or after
the Third Amendment Effective Date.

“Security Agreement” shall mean a security agreement entered into by the Credit
Parties in favor of the Administrative Agent for the benefit of the Secured
Parties in a form reasonably acceptable to the Administrative Agent.

“Specified Assumptions” shall mean, on any date of determination, assumptions
and adjustments to estimates of future net revenues made in accordance with the
then existing standards of the Society of Petroleum Engineers and, to the extent
such assumptions or adjustments relate to (a) basis differentials, such
assumptions or adjustments shall be consistent with differentials realized
during the six month period preceding such date of determination and
differentials projected for the six month period following such date of
determination calculated by comparing actual realized or projected prices to
NYMEX prices for each month during such period, (b) operating, gathering,
processing, transportation or marketing expenses, such assumptions or
adjustments shall reflect trade terms set forth in the contracts giving rise to
such expenses as such terms exist on such date of determination (or, if no such
contracts exist with respect to such expenses, such assumptions or adjustments
shall be consistent with expenses incurred during the six month period preceding
such date of determination and expenses projected for the six month period
following such date of determination), and (c) projected future net revenues
attributable to natural gas liquids, such assumptions or adjustments shall be
based on the relevant Strip Prices for crude oil and average realized natural
gas liquids price differentials during the six month period preceding such date
of determination and projected average natural gas liquids price differentials
for the six month period following such date of determination.

 

10



--------------------------------------------------------------------------------

“Specified Collateral Coverage Ratio” shall mean as of any date of
determination, the ratio of (i) the applicable Specified Collateral Value to
(ii) the Loan Limit.

“Specified Collateral Value” shall mean, as applicable, (i) the value
attributable to a Borrowing Base Property as set forth on Schedule 1.1(c) to the
Third Amendment, (ii) the December Specified Collateral Value or (iii) the March
Specified Collateral Value. The Specified Collateral Value attributable to
Proved Non-Producing Reserves and Proved Undeveloped Reserves (in the aggregate)
shall not exceed 35% of aggregate Specified Collateral Value.

“Strip Prices” shall mean, as of any date of determination with respect to any
month prior to and including December 2026 (a) for crude oil, the closing
settlement price for the CL Light, Sweet Crude Oil futures contract for each
month and (b) for natural gas, the closing settlement price for the NG Henry Hub
Natural Gas futures contract for such month, in each case as published by New
York Mercantile Exchange (NYMEX) on such date. For any month after December
2026, Strip Prices for such month will be equal to the relevant published
contract price for December 2026, escalated at a rate equal to 1.5% per annum.

“Third Amendment” shall mean the Third Amendment to Credit Agreement, dated as
of April 8, 2016, among the Borrower, the Guarantors, the Lenders party thereto
and the Administrative Agent.

“Third Amendment Collateral Requirements” shall have the meaning assigned to
such term in Section 9.10(a).

“Third Amendment Effective Date” shall mean the “Effective Date” as defined in
the Third Amendment.

2.03 Amendment of Section 1.1. Section 1.1 is hereby amended by deleting the
words “exchanged Junior Lien Debt for” in the definition of Additional Permitted
Junior Lien Debt and replacing them with “prepaid, repurchased, redeemed,
exchanged or otherwise defeased”.

2.04 Amendment of Section 1.1. Section 1.1 is hereby amended by deleting the
second pricing grid in the definition of “Applicable Margin” and replacing it
with the following:

 

Level

   Borrowing Base
Utilization
Percentage     LIBOR
Loans      ABR Loans
Margin      Commitment
Fee Rate  

Pricing Level 1

     ³75 %      325.0         225.0         50.0   

Pricing Level 2

     <75 %      300.0         200.0         50.0   

Pricing Level 3

     <50 %      275.0         175.0         37.5   

Pricing Level 4

     <25 %      250.0         150.0         37.5   

 

11



--------------------------------------------------------------------------------

2.05 Amendment of Section 2.4. Section 2.4 is hereby amended to insert to
following section (d) at the end thereof:

(d) Until the Permitted Utilization Amount equals $4,000,000,000, all Loans in
excess of the Permitted Utilization Amount then in effect shall be funded into,
and the proceeds thereof maintained in Deposit Accounts or Securities Accounts
(i) with a depositary institution or securities intermediary that is the
Administrative Agent, a Sub-Agent (as defined in the Third Amendment), or an
Affiliate of the Administrative Agent or a Sub-Agent or (ii) subject to an
agreement reasonably satisfactory to the Administrative Agent granting the
Administrative Agent “control” (within the meaning of the relevant Uniform
Commercial Code) over such accounts. No Letter of Credit Issuer shall issue a
Letter of Credit if, after giving effect to such issuance, the Total Exposures
would exceed the Permitted Utilization Amount at such time.

2.06 Amendment of Section 2.14. Section 2.14 is hereby amended to insert the
following sections (k) and (l) at the end thereof:

(k) Reduction of Borrowing Base Upon Asset Dispositions or Termination of Hedge
Positions. During a period that is both a Borrowing Base Trigger Period and an
Interim Covenant Period, if (i) (1) the Borrower or any Restricted Subsidiary
Disposes of Borrowing Base Properties included in the most recently delivered
Reserve Report or Disposes of any Stock or Stock Equivalents in any Restricted
Subsidiary owning Borrowing Base Properties included in the most recently
delivered Reserve Report or (2) the Borrower or any Restricted Subsidiary shall
unwind, terminate or create any off-setting positions in respect of any Hedge
Agreement given value in the Borrowing Base and (ii) the sum of the Asset Sale
Test Value of all such Borrowing Base Properties Disposed of and all such
unwound, terminated or off-setting Hedge Agreements, in each case since the
later of (x) the most recent Redetermination Date and (y) the last adjustment of
the Borrowing Base made pursuant to this Section 2.14(k), is greater than:

(A) during the period from the Third Amendment Effective Date until the first
Scheduled Redetermination of the Borrowing Base to occur after the Third
Amendment Effective Date, 5% of the then-effective PV-9, then the Borrowing Base
will be automatically reduced by an amount equal to (i) the aggregate Asset Sale
Test Value of the Disposed of Borrowing Base Properties and/or the the Disposed
of Hedge Agreements divided by (ii) the ratio of the PV-9 to the Borrowing Base,
in each case as of the Third Amendment Effective Date, or

 

12



--------------------------------------------------------------------------------

(B) after the first Scheduled Borrowing Base Redetermination to occur after the
Third Amendment Effective Date, 5% of the then-effective Borrowing Base, then
the Required Lenders shall have the right (upon the affirmative vote of the
Required Lenders) to elect to reduce the Borrowing Base in an amount less than
or equal to the Borrowing Base value attributed to such Borrowing Base
Properties or Hedge Agreements so Disposed and, if the Required Lenders in fact
make any such reduction, the Administrative Agent shall promptly notify the
Borrower in writing of such reduction and upon receipt of such notice, the
Borrowing Base shall be simultaneously reduced by such amount.

For the avoidance of doubt, no adjustment shall be made to the Borrowing Base in
connection with a Disposition of Oil and Gas Properties that are not Borrowing
Base Properties.

(l) Semi-Annual Scheduled Redeterminations of the Borrowing Base and
PV-9. Beginning with the Scheduled Redetermination of the Borrowing Base and
PV-9 scheduled to become effective on June 15, 2017, both the Borrowing Base and
PV-9 shall be redetermined semi-annually in accordance with the procedures of
this Section 2.14, in addition to and notwithstanding any provision of this
Section 2.14 that may otherwise limit the Borrowing Base or PV-9 to
redeterminations on an annual basis.

2.07 Amendment of Section 5.2(a). Section 5.2(a) is hereby amended to delete the
word “If” at the beginning thereof and inserting “Subject to Section 5.2(b), if”
in its place.

2.08 Amendment of Section 5.2(b). Section 5.2(b) is hereby amended to insert a
new subsection (iii) which reads as follows:

(iii) If, on the March Collateral Value Coverage Test Date, the Specified
Collateral Coverage Ratio is less than 1.25:1.0, then the Loan Limit will be
automatically reduced on such date to the largest amount possible which would
result in the Specified Collateral Coverage Ratio equaling
1.25:1.0. Notwithstanding any provision of this Agreement to the contrary, if,
after such reduction of the Loan Limit, the Total Exposure exceeds the Loan
Limit, then the Borrower shall, within 30 days of the March Collateral Value
Coverage Test Date, prepay the Loans and/or Swingline Loans in an aggregate
principal amount equal to such excess and, if any excess remains after prepaying
all of the Loans and Swingline Loans as a result of any Letter of Credit
Exposure, pay to the Administrative Agent on behalf of the Letter of Credit
Issuers and the L/C Participants an amount in cash equal to such excess to be
held as Cash Collateral as provided in Section 3.8.

2.09 Amendment of Section 9.10(a). Section 9.10(a) is hereby amended to insert
the following sentences at the end thereof:

 

13



--------------------------------------------------------------------------------

Notwithstanding the foregoing, and notwithstanding the next succeeding sentence,
the Borrower will execute and deliver, or will cause to be executed and
delivered, (i) within 45 days after the Third Amendment Effective Date,
Mortgages granting a security interest in Borrowing Base Properties with a PV-9
equal to at least 60% of the PV-9 of Borrowing Base Properties, (ii) within 90
days after the Third Amendment Effective Date, Mortgages granting a security
interest in Collateral with a PV-9 equal to at least 80% of the PV-9 of
Borrowing Base Properties, and (iii) within 120 days after the Third Amendment
Effective Date, the remaining Mortgages necessary to satisfy the Collateral
Requirements. Subject to the preceding sentence and to any applicable
limitations set forth in the Security Documents, as soon as reasonably
practicable using commercially reasonable efforts (including by executing and
delivering each Security Document as it may become available in agreed form and
substance), but in any event within thirty (30) days (which 30 day period may be
extended for one additional 30 day period with the reasonable consent of the
Administrative Agent) of the Third Amendment Effective Date, the Borrower will
(i) execute and, to the extent necessary to satisfy the Collateral Requirements,
cause its Material Subsidiaries (other than Excluded Subsidiaries) to execute
the Security Agreement and any other Security Documents necessary to satisfy the
Collateral Requirements and (ii) cause its counsel to deliver customary opinions
regarding the creation and perfection of the liens and security interests
granted pursuant to such Security Documents. The preceding two sentences shall
constitute the “Third Amendment Collateral Requirements”. Subject to any
applicable limitations set forth in the Guarantee or the Security Documents,
during a Borrowing Base Trigger Period, the Borrower will cause (i) any direct
or indirect Material Subsidiary (other than an Excluded Subsidiary) formed or
otherwise purchased or acquired after the Third Amendment Effective Date, within
thirty (30) days from the date of such formation or acquisition (or such longer
period as the Administrative Agent may agree in its reasonable discretion) to
execute a supplement to the Security Agreement and any other applicable Security
Document in order to become a grantor under the Security Agreement and (ii) its
counsel to deliver customary opinions regarding the enforceability of such
guaranty and the creation and perfection of the liens and security interests
granted pursuant to such joinders to such Security Documents.

2.10 Amendment of Section 9.10(c). The last sentence of Section 9.10(c) is
hereby amended in its entirety to read as follows:

Notwithstanding the foregoing, the Borrower will not be required to take any
action to perfect a Lien on any of its or the Subsidiaries’ personal property
unless perfection may be accomplished by (A) the filing of a Uniform Commercial
Code financing statement in Borrower’s or a Subsidiary’s respective jurisdiction
of formation or in the case of as-extracted collateral and goods that are or are
to become fixtures or collateral in connection with a Mortgage, the filing of a
financing statement filed as a fixture filing, a UCC-1 affecting as-extracted
collateral or as a financing statement covering such property both centrally and
in the county in which such collateral or fixtures are located, (B)

 

14



--------------------------------------------------------------------------------

delivery of certificates representing pledged Stock or Stock Equivalents
consisting of certificated securities together with appropriate endorsements or
transfer powers, (C) granting the Administrative Agent “control” (within the
meaning of the relevant Uniform Commercial Code) over any pledged Stock or Stock
Equivalents consisting of uncertificated securities and (D) granting the
Administrative Agent “control” (within the meaning of the relevant Uniform
Commercial Code) over any Deposit Accounts (other than Excluded Deposit
Accounts) and Securities Accounts (other than Excluded Securities Accounts) by
entering into control agreements with, and reasonably satisfactory to, the
Administrative Agent and the account bank for such Deposit Account or securities
intermediary for such Securities Account, as applicable.

2.11 Amendment of Section 9.10. Section 9.10(d) is hereby added which reads as
follows:

(d) Within thirty (30) days of the Third Amendment Effective Date, the Borrower
shall, and shall cause each other Credit Party to, subject all “Deposit
Accounts” and “Securities Accounts” (in each case as defined in the Uniform
Commercial Code, but excluding in each case, any Excluded Deposit Accounts and
Excluded Securities Accounts) to an agreement reasonably satisfactory to the
Administrative Agent granting the Administrative Agent “control” (within the
meaning of the relevant Uniform Commercial Code) over such Deposit Accounts and
Securities Accounts.

2.12 Amendment of Section 9.13(a). Section 9.13(a) is hereby amended to insert
the following sentence at the end hereof:

Notwithstanding the foregoing, the Borrower shall furnish to the Administrative
Agent (i) on or before December 15, 2016, a Reserve Report evaluating the Proved
Reserves of the Credit Parties as of December 1, 2016 and (ii) on or before
March 15, 2017, the May 1st Reserve Report evaluating the Proved Reserves of the
Credit Parties as of March 1, 2017.

2.13 Amendment of Article X. Article X is hereby amended in its entirety to read
as set forth in Exhibit A attached hereto.

2.14 Amendment to Section 11.3(a). Section 11.3(a) is hereby amended to add the
phrase “the Third Amendment Collateral Requirements or” immediately before the
phrase “any term, covenant or agreement”.

2.15 Amendment of Section 13.5. Section 13.5(a) and Section 13.5(b) are hereby
amended in their entirety to read as follows:

(a) to pay or reimburse the Administrative Agent and each Joint Lead Arranger
for all of their reasonable and documented out-of-pocket costs and expenses
(with respect to (x) legal expenses, limited to reasonable fees, disbursements
and other charges of one primary outside counsel to the

 

15



--------------------------------------------------------------------------------

Administrative Agent and the Joint Lead Arrangers (which is Simpson Thacher &
Bartlett LLP as of the Closing Date), additional specialist counsel as
applicable (limited to one firm of specialist counsel to the Administrative
Agent and the Joint Lead Arrangers per specialty), and one outside counsel in
each appropriate local jurisdiction and (y) the fees and expenses of a financial
advisor, limited to reasonable and documented fees, disbursements and other
charges of one financial advisor to the Administrative Agent and the Joint Lead
Arrangers in an amount not to exceed the FA Fee Cap) incurred in connection with
the preparation and execution and delivery of, and any amendment, waiver,
supplement or modification to, this Agreement and the other Credit Documents and
any other documents prepared in connection herewith or therewith, and the
consummation and administration of the transactions contemplated hereby and
thereby, (b) to pay or reimburse the Administrative Agent, each Joint Lead
Arranger and each Lender for all its reasonable and documented out-of-pocket
costs and expenses incurred in connection with the enforcement or preservation
of any rights under this Agreement, the other Credit Documents and any such
other documents (with respect to attorney costs, limited to the reasonable and
documented fees, disbursements and other charges of one primary outside counsel
for all such Persons, taken as a whole, and, if necessary, of a single firm of
local outside counsel in each material jurisdiction for all Persons, taken as a
whole (unless there is an actual or perceived conflict of interest in which case
each such Person with such conflict may retain its own outside counsel) and
additional specialist counsel as applicable (limited to one firm of specialist
counsel for all such Persons, taken as a whole, per specialty), and one outside
counsel in each appropriate local jurisdiction),

2.16 Amendment of Section 13.17(a). The penultimate sentence of Section 13.17(a)
is hereby amended in its entirety to read as follows:

The Secured Parties hereby (i) authorize the Administrative Agent to (all
without the further consent or joinder of any Secured Party), and the
Administrative Agent shall, execute and deliver any instruments, documents, and
agreements necessary or desirable to effect, evidence and/or confirm the release
of any Guarantor or Collateral pursuant to (and subject to the requirements of)
the foregoing provisions of this Section and (ii) agree that (w) the
Administrative Agent’s entry into the Intercreditor Agreement and any Acceptable
Collateral Trust Agreement is reasonable and consent to such Intercreditor
Agreement and any such Acceptable Collateral Trust Agreement and to the
Administrative Agent’s execution thereof, (x) the Administrative Agent is
authorized, without any further consent of any Secured Party, to enter into or
amend any other intercreditor agreement or collateral trust agreement with the
agent or other representatives of the holders of Indebtedness that is permitted
to be secured by a Lien on the Collateral that is permitted under this
Agreement, in each case for the purpose of adding the holders of such
Indebtedness (or their representative) as a party thereto and otherwise causing
such Indebtedness to be subject thereto (it being understood that any such
amendment, amendment and restatement or

 

16



--------------------------------------------------------------------------------

supplement may make such other changes to the applicable intercreditor agreement
or the applicable collateral trust agreement as, in the good faith determination
of the Administrative Agent, are required to effectuate the foregoing), (y) the
Administrative Agent may rely exclusively on a certificate of an Authorized
Officer of the Borrower as to whether any such other Liens are permitted and (z)
any such intercreditor agreement or collateral trust agreement referred to in
clause (x) above and the Intercreditor Agreement and any Acceptable Collateral
Trust Agreement, entered into by the Collateral Agent, shall be binding on the
Secured Parties.

Section 3. Effectiveness. This Amendment shall become effective on the date on
which each of the conditions set forth in this Section 3 is satisfied (the
“Effective Date”):

3.01 The Administrative Agent shall have received duly executed counterparts (in
such number as may be requested by the Administrative Agent) of this Amendment
from (a) the Borrower, (b) each Guarantor, (c) the Administrative Agent, and (d)
Lenders constituting at least the Required Lenders.

3.02 The Borrower shall have delivered to the Administrative Agent a certificate
of an Authorized Officer certifying that:

 

  (a) No Default or Event of Default shall have occurred and be continuing as of
the date hereof, before and after giving effect to the terms of this Amendment;
and

 

  (b) All representations and warranties made by any Credit Party in the Credit
Agreement or in the other Credit Documents shall be, to the knowledge of the
Borrower, true and correct in all material respects (unless such representations
and warranties are already qualified by materiality or Material Adverse Effect,
in which case they shall be true and correct in all respects) with the same
effect as though such representations and warranties had been made on and as of
the date hereof (except where such representations and warranties expressly
relate to an earlier date, in which case such representations and warranties
shall have been true and correct in all material respects (unless such
representations and warranties are already qualified by materiality or Material
Adverse Effect, in which case they shall have been true and correct in all
respects) as of such earlier date).

3.03 The Borrower shall have executed and delivered, or caused to be executed
and delivered Mortgages granting a security interest in Borrowing Base
Properties not subject to a Mortgage immediately prior to the Effective Date
with a PV-9 equal to at least $750,000,000.

3.04 The Borrower shall have paid (including an authorization by the Borrower to
debit an account with the Administrative Agent), no later than the Effective
Date, (a) to the Administrative Agent for each Lender executing and delivering
this Amendment on or before 5:00 pm, Central Time, on April 8, 2016 (each, a
“Consenting Lender”), a fee equal to 0.25% of such Lender’s Commitment; and (b)
all fees and expenses of the Administrative Agent and other amounts due and
payable on or before the Effective Date, to the extent invoiced, including all
reasonable out-of-pocket expenses required to be reimbursed or paid by the
Borrower under the Credit Agreement.

 

17



--------------------------------------------------------------------------------

Section 4. Redetermination of Borrowing Base and PV-9; Postponement of Scheduled
Redetermination. (a) As of the Effective Date, (i) the Borrowing Base will be
equal to $4,000,000,000 and (ii) the PV-9 will be equal to the aggregate
Specified Collateral Value on the Third Amendment Effective Date, which
Borrowing Base and PV-9 will each remain in effect until the next Scheduled
Redetermination Date, the next Interim Redetermination Date, or the next
adjustment to the Borrowing Base under the Credit Agreement, whichever comes
first. This Section 4 constitutes (i) the New Determination Notice with respect
to the redetermined Borrowing Base and PV-9 in accordance with Section 2.14(d),
(ii) acknowledgement by the Required Lenders that they have approved each of the
redetermined Borrowing Base and PV-9 consistent with each such Lender’s usual
and customary oil and gas lending criteria as they currently exist as provided
in Section 2.14(c)(iii), and (iii) the redetermination of the Borrowing Base and
the PV-9 required as of the First Scheduled Redetermination Date with respect to
the Special Borrowing Base Trigger Period.

 

  (b) Pursuant to clause (ix) of the proviso to Section 13.1, the Required
Lenders hereby agree that the Scheduled Redetermination of PV-9 to become
effective on October 30, 2016 shall be postponed to June 15, 2017.

 

  (c) Each of the Consenting Lenders agrees that it will not direct the
Administrative Agent to cause an Interim Redetermination of the Borrowing Base
or PV-9 prior to June 15, 2017. Each of the Consenting Lenders agrees that it
will not assign all or a portion of its Loans (including participations in L/C
Obligations or Swingline Loans) or Commitments under the Credit Agreement to any
Lender that is not a Consenting Lender or any Affiliate or an Approved Fund with
respect to any such Lender without the consent of the Borrower so long as no
Event of Default under Section 11.1 or Section 11.5 has occurred and is
continuing; provided that no such consent of the Borrower will be required if
such Lender that is not a Consenting Lender agrees in writing to be bound by
this Section 4(c). Any assignment of any Consenting Lender’s rights and
obligations under the Credit Agreement that does not comply with the foregoing
shall be deemed void ab initio. The restrictions in this Amendment are in
addition to any assignment restrictions and conditions in the Credit Agreement,
and in the event of a conflict the assignment restrictions contained in this
Amendment shall control; provided, however, that nothing herein shall restrict,
waive, or suspend any consent right the Company may have with respect to any
assignment.

Section 5. Grant of Security Interest in Accounts; Designation of Sub-Agents.

5.01 As collateral security for the payment or performance, as the case may be,
in full of the Obligations, each Credit Party hereby assigns and transfers to
the Administrative Agent and the Sub-Agents, their respective successors and
assigns, for the ratable benefit of the Secured Parties, and hereby grants to
the Agent and the Sub-Agents, their respective successors and assigns, for the
ratable benefit of the Secured Parties, a security interest (the “Security
Interest”) in all right, title and interest in or to any and all cash and cash
equivalents (including Permitted

 

18



--------------------------------------------------------------------------------

Investments), any and all Deposit Accounts (as defined in Article 9 of the
Uniform Commercial Code as in effect in the State of New York, as the same may
be amended, modified or supplemented), any and all Securities Accounts and
Securities Entitlements (in each case, as defined in Article 9 of the Uniform
Commercial Code as in effect in the State of New York, as the same may be
amended, modified or supplemented), any general intangibles (as defined in
Article 9 of the Uniform Commercial Code as in effect in the State of New York,
as the same may be amended, modified or supplemented) related to such cash, cash
equivalents (including Permitted Investments), Deposit Accounts, Securities
Accounts and Securities Entitlements, and any and all Proceeds (as defined in
Article 9 of the Uniform Commercial Code as in effect in the State of New York,
as the same may be amended, modified or supplemented) of any and all of the
foregoing, in each case, now owned or at any time hereafter acquired by such
Credit Party or in which such Credit Party now has or at any time in the future
may acquire any right, title or interest (collectively, the “Article 9
Collateral”).

5.02 Notwithstanding anything in Section 5.01 of this Amendment to the contrary,
on and after the effectiveness of the Security Agreement, the pledge of the
Security Interest pursuant to the foregoing Section 5.01 hereof shall be
superseded, replaced, amended and restated and continued in full force and
effect (and without interruption) in all respects by the security interest
pledged or otherwise granted pursuant to the Security Agreement.

5.03 On the Third Amendment Effective Date, for the period from the Third
Amendment Effective Date until the effectiveness of the Security Agreement (the
“Sub-Agency Period”), the Administrative Agent hereby appoints, pursuant to
Section 12.2, each of Wells Fargo Bank, National Association and JPMorgan Chase
Bank, N.A. as a sub-agent for the limited purpose of perfecting and enforcing
the Security Interest granted pursuant to Section 5.01 hereof (in such capacity,
each a “Sub-Agent”). During the Sub-Agency Period, all of the rights, benefits,
and privileges (including the exculpatory and indemnification provisions) of
Section 12.3 and of Section 12.8 shall apply to any such Sub-Agent and to the
Affiliates of any such Sub-Agent, and shall apply to their respective activities
as Sub-Agent as if such Sub-Agent and Affiliates were named therein.
Notwithstanding anything herein to the contrary, with respect to each sub-agent
appointed by the Administrative Agent, during the Sub-Agency Period, (i) such
Sub-Agent shall be a third party beneficiary under the Credit Agreement with
respect to all such rights, benefits and privileges (including exculpatory
rights and rights to indemnification) and shall have all of the rights and
benefits of a third party beneficiary, including an independent right of action
to enforce such rights, benefits and privileges (including exculpatory rights
and rights to indemnification) directly, without the consent or joinder of any
other Person, against any or all of Credit Parties and the Lenders, (ii) such
rights, benefits and privileges (including exculpatory rights and rights to
indemnification) shall not be modified or amended without the consent of such
Sub-Agent, and (iii) such Sub-Agent, in such capacity, shall only have
obligations to the Administrative Agent and not to any Credit Party, Lender or
any other Person, and none of any Credit Party, Lender or any other Person shall
have any rights, directly or indirectly, as a third party beneficiary or
otherwise, against such Sub-Agent.

Section 6. Miscellaneous.

 

19



--------------------------------------------------------------------------------

6.01 (a) On and after the effectiveness of this Amendment, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “hereof” or words of like
import referring to the Credit Agreement, and each reference in each other
Credit Document to “the Credit Agreement”, “thereunder”, “thereof” or words of
like import referring to the Credit Agreement, shall mean and be a reference to
the Credit Agreement as amended or otherwise modified by this Amendment; (b)
this Amendment may be executed in any number of counterparts, all of which taken
together shall constitute one and the same instrument and any of the parties
hereto may execute this Agreement by signing any such counterpart; and (c)
delivery of an executed counterpart of a signature page to this Amendment by
telecopier or electronic mail shall be effective as delivery of a manually
executed counterpart of this Amendment.

6.02 Neither the execution by the Administrative Agent or the Lenders of this
Amendment, nor any other act or omission by the Administrative Agent or the
Lenders or their Affiliates in connection herewith, shall be deemed a waiver by
the Administrative Agent or the Lenders of any defaults which may exist or which
may occur in the future under the Credit Agreement and/or the other Credit
Documents (collectively “Violations”). Similarly, except as expressly amended
hereby, nothing contained in this Amendment shall directly or indirectly in any
way whatsoever either: (a) impair, prejudice or otherwise adversely affect the
Administrative Agent’s or the Lenders’ right at any time to exercise any right,
privilege or remedy in connection with the Credit Documents with respect to any
Violations; (b) amend or alter any provision of the Credit Agreement, the other
Credit Documents, or any other contract or instrument; or (c) constitute any
course of dealing or other basis for altering any obligation of any Credit Party
or any right, privilege or remedy of the Administrative Agent or the Lenders
under the Credit Agreement, the other Credit Documents, or any other contract or
instrument. Nothing in this letter shall be construed to be a consent by the
Administrative Agent or the Lenders to any Violations.

6.03 Each Credit Party hereby (a) acknowledges the terms of this Amendment; (b)
ratifies and affirms its obligations under, and acknowledges, renews and extends
its continued liability under, each Credit Document to which it is a party and
agrees that each Credit Document to which it is a party remains in full force
and effect, except as expressly amended or modified hereby; and (c) represents
and warrants to the Lenders that as of the Effective Date, before and after
giving effect to the terms of this Amendment: (i) all of the representations and
warranties contained in each Credit Document to which it is a party are true and
correct in all material respects (unless already qualified by materiality or
Material Adverse Effect, in which case such applicable representation and
warranty shall be true and correct), except to the extent any such
representations and warranties are expressly limited to an earlier date, in
which case, such representations and warranties shall continue to be true and
correct in all material respects (unless already qualified by materiality or
Material Adverse Effect, in which case such applicable representation and
warranty shall be true and correct) as of such specified earlier date, and (ii)
no Default or Event of Default has occurred and is continuing.

6.04 This Amendment is a Credit Document as defined and described in the Credit
Agreement and all of the terms and provisions of the Credit Agreement relating
to Credit Documents shall apply hereto.

 

20



--------------------------------------------------------------------------------

6.05 Each Credit Party acknowledges and agrees that (a) as of the date of this
Amendment, the Borrower or such Guarantor has no claim, right or cause of action
of any kind against the Administrative Agent, any Joint Lead Arranger, any Agent
Bank, the Letter of Credit Issuers, any Lender, any Swingline Lender, any of
their respective present or former Affiliates, any related parties of any of the
foregoing Persons, or any of their respective successors and assigns (each a
“Released Party”, and collectively, the “Released Parties”), in connection with
this Amendment, the Indebtedness, the Credit Agreement, the other Credit
Documents or the transactions contemplated hereby or thereby and (b) each
Released Party has heretofore properly performed and satisfied in a timely
manner all of its obligations under the Credit Documents. In consideration of
the Administrative Agent’s and the undersigned Lenders’ (which constitute the
Required Lenders) willingness to enter into this Amendment, each Credit Party
hereby releases and forever discharges the Released Parties, from any and all
claims, counterclaims, demands, damages, debts, suits, liabilities, actions and
causes of action of any nature whatsoever, including, without limitation, all
claims, demands and causes of action for contribution and indemnity, whether
arising at law or in equity, whether known or unknown, whether liability be
direct or indirect, liquidated or unliquidated, whether absolute or contingent,
foreseen or unforeseen, and whether or not heretofore asserted (all of the
above, collectively, “Claims”), in each case, that existed, arose or occurred at
any time on or before the date of this Amendment, which such Credit Party may
have or claim to have against any of the Released Parties in any way related to
or connected with the Credit Agreement, the other Credit Documents, this
Amendment or the transactions contemplated hereby and thereby.

6.06 THE CREDIT DOCUMENTS, INCLUDING THIS AMENDMENT, REPRESENT THE FINAL
AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

6.07 THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW
OF THE STATE OF NEW YORK.

[Signature Pages Follow]

 

21



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their officers thereunto duly authorized as of the date first above written.

 

BORROWER:   CHESAPEAKE ENERGY CORPORATION   By:  

/s/ Caleb G. Morgret

  Name:   Caleb G. Morgret   Title:   Vice President and Treasurer GUARANTORS:  
CHESAPEAKE LOUISIANA, L.P.   By: CHESAPEAKE OPERATING, L.L.C., its general
partner   By:  

/s/ Caleb G. Morgret

  Name:   Caleb G. Morgret   Title:   Vice President and Treasurer



--------------------------------------------------------------------------------

GUARANTORS:   CHESAPEAKE EXPLORATION, L.L.C.   CHESAPEAKE APPALACHIA, L.L.C.  
CHESAPEAKE E&P HOLDING CORPORATION   CHESAPEAKE ENERGY LOUISIANA CORPORATION  
CHESAPEAKE NG VENTURES CORPORATION   CHK ENERGY HOLDINGS, INC.   SPARKS DRIVE
SWD, INC.   WINTER MOON ENERGY CORPORATION   CHESAPEAKE AEZ EXPLORATION, L.L.C.
  CHESAPEAKE-CLEMENTS ACQUISITION, L.L.C.   CHESAPEAKE ENERGY MARKETING, L.L.C.
  CHESAPEAKE LAND DEVELOPMENT COMPANY, L.L.C.  

CHESAPEAKE OPERATING, L.L.C.

CHESAPEAKE PLAZA, L.L.C.

 

CHESAPEAKE ROYALTY, L.L.C.

CHESAPEAKE VRT, L.L.C.

CHK-MAC, L.L.C.

COMPASS MANUFACTURING, L.L.C.

EMLP, L.L.C., on behalf of itself and as general partner in EMPRESS
LOUISIANA PROPERTIES, L.P.

EMPRESS, L.L.C.

GSF, L.L.C.

MC LOUISIANA MINERALS, L.L.C.

MC MINERAL COMPANY, L.L.C.

MIDCON COMPRESSION, L.L.C.

NOMAC SERVICES, L.L.C.

NORTHERN MICHIGAN EXPLORATION COMPANY, L.L.C.

CHESAPEAKE MIDSTREAM DEVELOPMENT, L.L.C.

                          CHK UTICA, L.L.C.   By:   

/s/ Caleb G. Morgret

  Name:   Caleb G. Morgret   Title:   Vice President and Treasurer



--------------------------------------------------------------------------------

MUFG UNION BANK, N.A., as Administrative Agent and Lender By:  

/s/ Haylee Edwards

Name:   Haylee Edwards Title:   Vice President



--------------------------------------------------------------------------------

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as Lender By:  

/s/ Carl Stutzman

Name:   Carl Stutzman Title:   Managing Director, Group Head



--------------------------------------------------------------------------------

WELLS FARGO BANK NATIONAL ASSOCIATION, as Letter of Credit Issuer, Swingline
Lender and Lender By:  

/s/ Michael A. Tribolet

Name:   Michael A. Tribolet Title:   Managing Director



--------------------------------------------------------------------------------

CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as Letter of Credit Issuer and
Lender By:  

/s/ Sharada Manne

Name:  

Sharada Manne

Title:   Managing Director By:  

/s/ Michael Willis

Name:   Michael Willis Title:   Managing Director



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as

Letter of Credit Issuer and

Lender

By:

 

/s/ Bryan Heller

Name:

 

Bryan Heller

Title:

 

Director



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

as Letter of Credit Issuer and Lender

By:

 

/s/ Muhammad Hasan

Name:

 

Muhammad Hasan

Title:

 

Vice President



--------------------------------------------------------------------------------

CITIBANK, N.A., as Lender

By:

 

/s/ Eamon Baqui

Name:

 

Eamon Baqui

Title:

 

Vice President



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW

YORK BRANCH, as Lender

By:

 

/s/ Benjamin Souh

Name:

 

Benjamin Souh

Title:

 

Vice President

By:

 

/s/ Peter Cucchiara

Name:

 

Peter Cucchiara

Title:

 

Vice President



--------------------------------------------------------------------------------

DNB CAPITAL LLC, as Lender

By:

 

/s/ Asulv Tveit

Name:

 

Asulv Tveit

Title:

 

First Vice President

By:

 

/s/ Jamie Grubb

Name:

 

Jamie Grubb

Title:

 

Vice President



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA, as Lender By:  

/s/ Jerry Li

Name:   Jerry Li Title:   Authorized Signatory



--------------------------------------------------------------------------------

MORGAN STANLEY BANK, N.A., as Lender By:  

/s/ Kevin Newman

Name:   Kevin Newman Title:   Authorized Signatory



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as Lender By:  

/s/ Vanessa Kurbatskiy

Name:  

Vanessa Kurbatskiy

Title:   Vice President



--------------------------------------------------------------------------------

EXPORT DEVELOPMENT CANADA, as Lender By:  

/s/ Trevor Mulligan

Name:   Trevor Mulligan Title:   Asset Manager By:  

/s/ Marc Blondin

Name:   Marc Blondin Title:   Loan Portfolio Manager



--------------------------------------------------------------------------------

NATIXIS, NEW YORK BRANCH, as Lender By:  

/s/ Stuart Murray

Name:   Stuart Murray Title:   Managing Director By:  

/s/ Mary Lou Allen

Name:   Mary Lou Allen Title:   Director



--------------------------------------------------------------------------------

MIZUHO BANK, LTD., as Lender By:  

/s/ Leon Mo

Name:   Leon Mo Title:   Authorized Signatory



--------------------------------------------------------------------------------

BNP Paribas, as Lender

By:

 

/s/ Ann Rhoads

Name:

 

Ann Rhoads

Title:

 

Managing Director

By:

 

/s/ Sriram Chandrasekaran

Name:

 

Sriram Chandrasekaran

Title:

 

Director



--------------------------------------------------------------------------------

COMPASS BANK, as Lender   By:  

/s/ William H. Douning

  Name:  

William H. Douning

  Title:  

Sr. Vice President

 



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA, as Lender By:  

/s/ Alan Dawson

Name:  

Alan Dawson

Title:  

Director



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, as Lender By:  

/s/ Christoper D. Zumberge

Name:  

Christoper D. Zumberge

Title:  

Senior Vice President



--------------------------------------------------------------------------------

EXHIBIT A

Amended Article X to the Credit Agreement

[Attached.]



--------------------------------------------------------------------------------

Execution Version

ARTICLE X

NEGATIVE COVENANTS

The Borrower hereby covenants and agrees with the Lenders from and after the
Closing Date until Facility Termination, as follows:

10.1 Limitation on Indebtedness. The Borrower will not, and will not permit any
of the Restricted Subsidiaries to, create, incur, assume or suffer to exist any
Indebtedness other than the following:

(a) Indebtedness arising under the Credit Documents;

(b) Intercompany loans and advances made by the Borrower to any Restricted
Subsidiary or made by any Restricted Subsidiary to the Borrower or its
Restricted Subsidiaries so long as, during a Guarantor Release Period and
reasonably promptly after request by the Administrative Agent, such Indebtedness
is subject to subordination terms acceptable to the Administrative Agent, to the
extent permitted by Requirements of Law and not giving rise to material adverse
tax consequences;

(c) Indebtedness in respect of any bankers’ acceptance, bank guarantees, letter
of credit, warehouse receipt or similar facilities entered into in the ordinary
course of business (including in respect of workers compensation claims, health,
disability or other employee benefits or property, casualty or liability
insurance or self-insurance or other Indebtedness with respect to
reimbursement-type obligations regarding workers compensation claims);

(d) subject to compliance with Section 10.5, Guarantee Obligations of (i)
Restricted Subsidiaries in respect of Indebtedness of the Borrower or other
Restricted Subsidiaries that is permitted to be incurred under this Agreement
and (ii) the Borrower in respect of Indebtedness of Restricted Subsidiaries that
is permitted to be incurred under this Agreement; provided that (A) if the
Indebtedness being guaranteed under this Section 10.1(d) is subordinated to the
Obligations, such Guarantee Obligations shall be subordinated to the Guarantee
of the Obligations on terms at least as favorable to the Lenders as those
contained in the subordination of such Indebtedness and (B) no guarantee by any
Restricted Subsidiary of any Permitted Additional Debt (or Indebtedness under
clause (g) below) shall be permitted unless such Restricted Subsidiary shall
have also provided a guarantee of the Obligations substantially on the terms set
forth in the Guarantee;

(e) Guarantee Obligations incurred in the ordinary course of business in respect
of obligations of (or to) suppliers, customers, franchisees, lessors, licensees
or sublicensees;

(f) (i) Indebtedness (including Indebtedness arising under Capital Leases)
incurred within 270 days of, or assumed in connection with, the acquisition,
construction, lease, repair, replacement, expansion or improvement of fixed or
capital assets to finance the acquisition, construction, lease, repair,
replacement expansion, or improvement of such fixed or capital assets, (ii)
Indebtedness arising under Capital Leases, other than (A) Capital Leases in
effect on the Closing Date and (B) Capital Leases entered into pursuant to
subclause (i) above (provided that, in the case of each of the foregoing
subclauses (i) and (ii), (1) if such Capital Lease is incurred during an Interim
Covenant Period, the aggregate amount of all such Capital Leases does not exceed
$100,000,000 and (2) if such Capital Lease is incurred during any period other
than during an Interim Covenant Period, the Borrower shall be in compliance on a
Pro Forma Basis with the Financial Performance Covenants); and (iii) any
Permitted Refinancing Indebtedness issued or incurred to Refinance any such
Indebtedness;



--------------------------------------------------------------------------------

(g) Indebtedness outstanding on the Closing Date listed on Schedule 10.1 and any
Permitted Refinancing Indebtedness issued or incurred to Refinance such
Indebtedness;

(h) during any period other than during an Interim Covenant Period, (i)
Indebtedness of a Person or Indebtedness attaching to the assets of a Person
that, in either case, becomes a Restricted Subsidiary (or is a Restricted
Subsidiary that survives a merger with such Person or any of its Subsidiaries)
or Indebtedness attaching to the assets that are acquired by the Borrower or any
Restricted Subsidiary, in each case after the Closing Date as the result of a
transaction permitted under this Agreement; provided that:

(A) such Indebtedness existed at the time such Person became a Restricted
Subsidiary or at the time such assets were acquired and, in each case, was not
created in anticipation thereof,

(B) such Indebtedness is not guaranteed in any respect by the Borrower or any
Restricted Subsidiary (other than any such Person that so becomes a Restricted
Subsidiary or is the survivor of a merger with such Person or any of its
Subsidiaries), and

(C) the Borrower shall be in compliance on a Pro Forma Basis with the Financial
Performance Covenants; and

(ii) any Permitted Refinancing Indebtedness issued or incurred to Refinance such
Indebtedness;

(i) [Reserved];

(j) during any period other than an Interim Covenant Period, Indebtedness
consisting of secured financings by a Foreign Subsidiary in which no Credit
Party’s assets are used to secure such Indebtedness;

(k) Indebtedness in respect of performance bonds, bid bonds, appeal bonds,
surety bonds and completion guarantees and similar obligations not in connection
with money borrowed, in each case provided in the ordinary course of business or
consistent with past practice, including those incurred to secure health, safety
and environmental obligations in the ordinary course of business or consistent
with past practice;

(l) obligations in respect of Cash Management Services and other Indebtedness in
respect of netting services, automatic clearing house arrangements, employees’
credit or purchase cards, overdraft protections and similar arrangements in each
case incurred in the ordinary course of business;

(m) Indebtedness incurred in the ordinary course of business in respect of
obligations of the Borrower or any Restricted Subsidiary to pay the deferred
purchase price of goods or services or progress payments in connection with such
goods and services;

(n) Indebtedness arising from agreements of the Borrower or any Restricted
Subsidiary providing for indemnification, adjustment of purchase price or
similar obligations (including earn-outs), in each case entered into in
connection with any acquisition or Disposition permitted hereunder;



--------------------------------------------------------------------------------

(o) Indebtedness of the Borrower or any Restricted Subsidiary consisting of (i)
obligations to pay insurance premiums or (ii) obligations contained in firm
transportation or supply agreements or other take or pay contracts, in each case
arising in the ordinary course of business;

(p) Indebtedness representing deferred compensation to employees, consultants or
independent contractors of the Borrower (or, to the extent such work is done for
the Borrower or its Subsidiaries, any direct or indirect parent thereof) and the
Restricted Subsidiaries incurred in the ordinary course of business;

(q) during any period other than during an Interim Covenant Period, Indebtedness
to current or former officers, managers, consultants, directors and employees
(or their respective spouses, former spouses, successors, executors,
administrators, heirs, legatees or distributees) to finance the purchase or
redemption of Stock or Stock Equivalents of the Borrower (or any direct or
indirect parent thereof) permitted by Section 10.6;

(r) Indebtedness associated with bonds or surety obligations required by
Requirements of Law or by Governmental Authorities in connection with the
operation of Oil and Gas Properties in the ordinary course of business;

(s) Indebtedness secured by Liens on the Collateral (A) the priority of which
are subordinated to the Lien securing the Obligations under the Security
Documents or (B) which are separate from, but the priority of which are equal
and ratable with, the Liens securing the Obligations and subject to an
Acceptable Collateral Trust Agreement providing for payment priority of the
Obligations ahead of such Indebtedness, provided in each case that:

(i) at the time of, and after giving pro forma effect to, the incurrence of such
Indebtedness, no Event of Default, or Borrowing Base Deficiency shall exist and
be continuing and the Collateral Requirements shall be satisfied,

(ii) (A) to the extent the terms and documentation for such indebtedness are not
substantially consistent with the corresponding Loan Documents (excluding terms
as to interest rates, fees, floors, funding discounts and redemption or
prepayment premiums), either (1) such terms and documentation shall be
reasonably satisfactory to the Administrative Agent or (2) such terms and
documentation shall either (X) not be materially more restrictive, taken as a
whole, to the Borrower and its Restricted Subsidiaries, than the Loan Documents
(or the Lenders receive the benefit of the more restrictive terms which, for
avoidance of doubt, may be provided to them without their consent), in each
case, as certified by a Responsible Officer of the Borrower in good faith or (Y)
apply after the applicable Maturity Date and (B) the Administrative Agent shall
have received an opinion of special counsel to the Borrower covering such
matters as the Administrative Agent shall reasonably request,

(iii) the holders of such Indebtedness or their representative will have (A)
entered into a joinder to the Intercreditor Agreement subordinating their Lien
to that securing the Obligations or (B) entered into the Intercreditor Agreement
or joinder thereto and/or an Acceptable Collateral Trust Agreement, as
applicable,

(iv) such Indebtedness will not have scheduled amortization and will not mature
by its terms prior to 91 days after the Maturity Date in effect at the time such
Indebtedness is incurred, and

(v) the principal amount of such Indebtedness together with interest and fees
accrued thereon, shall not exceed the Junior Lien Basket; provided further, that
(A) the principal amount



--------------------------------------------------------------------------------

of Indebtedness secured by Liens on the Collateral the priority of which are
equal and ratable with the Liens securing the Obligations shall not exceed
$2,500,000,000 and (B) if any portion of such Indebtedness is issued after
December 31, 2016 during the Special Borrowing Base Trigger Period, the Total
Commitment shall be reduced by an amount equal to 25% of the principal amount of
such Indebtedness issued after such Scheduled Redetermination and secured by
such subordinated Liens;

(t) Indebtedness under Hedge Agreements permitted by Section 10.10;

(u) during any period other than during an Interim Covenant Period, Indebtedness
of any Restricted Subsidiary that is not a party to a Guarantee at the time such
Indebtedness is incurred; provided that the aggregate principal amount of
Indebtedness outstanding at any time pursuant to this clause (u) shall not at
the time of incurrence thereof and after giving pro forma effect thereto and the
use of proceeds thereof, exceed 15% of Adjusted Consolidated Net Tangible Assets
of the Borrower (measured as of the date such Indebtedness is incurred based
upon the financial statements most recently available prior to such date);

(v) Indebtedness secured by Liens on (A) real property that is not Oil and Gas
Property and that is not material to the operation of any Mortgaged Property and
(B) fixtures and personal property related to the real property in the foregoing
clause (A) and that is also not material to the operation of any Mortgaged
Property;

(w) (i) other Indebtedness incurred during an Unsecured Period, provided that
immediately after giving effect to the incurrence of any such Indebtedness, (A)
no Default or Event of Default has occurred and is continuing or would result
therefrom and (B) the Borrower shall be in compliance on a Pro Forma Basis with
the Financial Performance Covenants, and (ii) any Permitted Refinancing
Indebtedness issued or incurred to Refinance such Indebtedness;

(x) (i) during a Borrowing Base Trigger Period, (A) Indebtedness in respect of
Permitted Additional Debt and (B) other than during an Interim Covenant Period,
other Indebtedness in an outstanding principal amount not to exceed $750,000,000
(in the aggregate with all Indebtedness outstanding under this subclause (B));
provided that, in each case, immediately after giving effect to the incurrence
of any such Indebtedness, (x) no Default or Event of Default has occurred and is
continuing or would result therefrom and (y) the Borrower shall be in compliance
on a Pro Forma Basis with the Financial Performance Covenants or, during an
Interim Covenant Period, the Interim Financial Covenants, and (ii) any Permitted
Refinancing Indebtedness issued or incurred to Refinance such Indebtedness;

(y) during an Interim Covenant Period, Indebtedness in an aggregate principal
amount not to exceed $75,000,000.

(z) all premiums (if any), interest (including post-petition interest), fees,
expenses, charges, and additional or contingent interest on obligations
described in clauses (a) through (y) above.

10.2 Limitation on Liens. The Borrower will not, and will not permit any of the
Restricted Subsidiaries to, create, incur, assume or suffer to exist any Lien
upon any property or assets of any kind (real or personal, tangible or
intangible) of the Borrower or any Restricted Subsidiary, whether now owned or
hereafter acquired, except:

(a) Liens arising under the Credit Documents to secure the Obligations
(including Liens contemplated by Section 3.8);



--------------------------------------------------------------------------------

(b) Permitted Liens;

(c) Liens (including liens arising under Capital Leases to secure Capital Lease
Obligations) securing Indebtedness permitted pursuant to Section 10.1(f);
provided that such Liens attach concurrently with or within 270 days after the
acquisition, lease, repair, replacement, construction, expansion or improvement
(as applicable) being financed with such Indebtedness, (ii) other than the
property financed by such Indebtedness, such Liens do not at any time encumber
any property, except for replacements thereof and accessions and additions to
such property and the proceeds and the products thereof and customary security
deposits and (iii) with respect to Capital Leases, such Liens do not at any time
extend to or cover any assets (except for accessions and additions to such
assets, replacements and products thereof and customary security deposits) other
than the assets subject to such Capital Leases; provided that individual
financings of equipment provided by one lender may be cross collateralized to
other financings of equipment provided by such lender;

(d) Liens existing on the Closing Date; provided that any Lien existing on the
Closing Date securing Indebtedness in excess of (i) $5,000,000 individually or
(ii) $10,000,000 in the aggregate (when taken together with all other Liens
securing obligations outstanding in reliance on this clause (d) that are not
listed on Schedule 10.2) shall only be permitted to the extent such Lien is
listed on Schedule 10.2;

(e) (i) the modification, replacement, extension or renewal of any Lien
permitted by clauses (a), (b), (c), (d), (f), (i), and (s) of this Section 10.2
upon or in the same assets theretofore subject to such Lien or upon or in
after-acquired property that is (A) affixed or incorporated into the property
covered by such Lien, (B) in the case of Liens permitted by clause (f), subject
to a Lien securing Indebtedness permitted under Section 10.1, the terms of which
Indebtedness require or include a pledge of after-acquired property (it being
understood that such requirement shall not be permitted to apply to any property
to which such requirement would not have applied but for such acquisition) and
(C) the proceeds and products thereof or (ii) during a Borrowing Base Trigger
Period, Liens securing Indebtedness incurred in replacement, extension or
renewal (without increase in the amount or change in any direct or contingent
obligor except to the extent otherwise permitted hereunder) of secured
Indebtedness, to the extent the replacement, extension or renewal of the
Indebtedness secured thereby is permitted by Section 10.1;

(f) during a Borrowing Base Trigger Period (other than during an Interim
Covenant Period), (i), Liens existing on the assets of any Person that becomes a
Subsidiary, or existing on assets acquired, pursuant to a transaction permitted
by this Agreement the extent the Liens on such assets secure Indebtedness
permitted by Section 10.1(h); provided that such Liens attach at all times only
to the same assets that such Liens (or upon or in after-acquired property that
is (i) affixed or incorporated into the property covered by such Lien, (ii)
after-acquired property subject to a Lien securing Indebtedness permitted under
Section 10.1(h), the terms of which Indebtedness require or include a pledge of
after-acquired property (it being understood that such requirement shall not be
permitted to apply to any property to which such requirement would not have
applied but for such acquisition) and (iii) the proceeds and products thereof)
attached to, and secure only, the same Indebtedness or obligations (or any
Permitted Refinancing Indebtedness incurred to Refinance such Indebtedness
permitted by Section 10.1) that such Liens secured, immediately prior to such
transaction;

(g) Liens securing Indebtedness or other obligations (i) of the Borrower or a
Restricted Subsidiary in favor of a Credit Party and (ii) of any Restricted
Subsidiary that is not a Credit Party in favor of any Restricted Subsidiary that
is not a Credit Party;



--------------------------------------------------------------------------------

(h) Liens (i) of a collecting bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection, (ii) attaching to
commodity trading accounts or other commodity brokerage accounts incurred in the
ordinary course of business and (iii) in favor of a banking institution arising
as a matter of law encumbering deposits (including the right of set-off);

(i) (i) Liens on cash advances in favor of the seller of any property to be
acquired in an transaction permitted by this Agreement to be applied against the
purchase price for such property, and (ii) Liens consisting of an agreement to
Dispose of any property in a transaction permitted by this Agreement;

(j) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale or purchase of goods entered into by the Borrower
or any of the Restricted Subsidiaries in the ordinary course of business
permitted by this Agreement;

(k) Liens deemed to exist in connection with Investments in repurchase
agreements permitted hereunder;

(l) Liens encumbering reasonable customary initial deposits and margin deposits
and similar Liens attaching to brokerage accounts incurred in the ordinary
course of business;

(m) Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks not given in connection with
the issuance or incurrence of Indebtedness, (ii) relating to pooled deposit or
sweep accounts of the Borrower or any Restricted Subsidiary to permit
satisfaction of overdraft or similar obligations incurred in the ordinary course
of business of the Borrower and the Restricted Subsidiaries or (iii) relating to
purchase orders and other agreements entered into with customers of the Borrower
or any Restricted Subsidiary in the ordinary course of business;

(n) Liens solely on any cash earnest money deposits made by the Borrower or any
of the Restricted Subsidiaries in connection with any letter of intent or
purchase agreement permitted hereunder;

(o) Liens on insurance policies and the proceeds thereof securing the financing
of the premiums with respect thereto;

(p) Liens in respect of any Qualifying VPP;

(q) the prior right of consignees and their lenders under consignment
arrangements entered into in the ordinary course of business;

(r) agreements to subordinate any interest of the Borrower or any Restricted
Subsidiary in any accounts receivable or other proceeds arising from inventory
consigned by the Borrower or any Restricted Subsidiary pursuant to an agreement
entered into in the ordinary course of business;

(s) Liens on Stock in a joint venture that does not constitute a Restricted
Subsidiary securing obligations of such joint venture so long as the assets of
such joint venture do not constitute Collateral;

(t) Liens securing any Indebtedness permitted by Section 10.1(v) and, during a
Borrowing Base Trigger Period, Section 10.1(s);



--------------------------------------------------------------------------------

(u) Liens arising pursuant to Section 107(l) of CERCLA, or other Environmental
Law, unless such Lien (i) by action of the lienholder, or by operation of law,
takes priority over any Liens arising under the Credit Documents on the property
upon which it is a Lien, and (ii) relates to a liability of the Borrower or any
Restricted Subsidiary that is reasonably likely to exceed $30,000,000;

(v) Liens arising from judgments or decrees in circumstances not constituting an
Event of Default under Section 11.9; and

(w) additional Liens so long as the aggregate principal amount of the
obligations secured thereby at the time of the incurrence thereof and after
giving pro forma effect thereto and the use of proceeds thereof, does not exceed
(A) other than during an Interim Covenant Period, (i) during an Investment Grade
Period, 15% of Adjusted Consolidated Net Tangible Assets, and (ii) other than
during an Investment Grade Period, 3.50% of Adjusted Consolidated Net Tangible
Assets (measured, in each case, as of the date such Lien or the obligations
secured is incurred based upon the financial statements most recently available
prior to such date) or (B) during an Interim Covenant Period, $75,000,000;
provided that for purposes of determining the amount secured by Liens under this
Section 10.2(w), such amount shall be the lesser of the outstanding amount of
the secured obligations or the Fair Market Value of the property subject to such
Lien.

10.3 Limitation on Fundamental Changes. Except as permitted by Sections 10.4 or
10.5, the Borrower will not, and will not permit any of the Restricted
Subsidiaries to, enter into any merger, consolidation or amalgamation, or
liquidate, wind up or dissolve itself (or suffer any liquidation or
dissolution), or Dispose of, all or substantially all its assets, except that:

(a) the Borrower may merge, consolidate or amalgamate with any Person (including
any Subsidiary), provided that (i) the Borrower shall be the surviving,
continuing or resulting entity or, if the foregoing is not the case, the
surviving, continuing, or resulting entity shall be an entity organized or
existing under the laws of the United States, any state thereof, the District of
Columbia or any territory thereof (the Borrower or such Person, as the case may
be, being herein referred to as the “Successor Borrower”), (ii) the Successor
Borrower (if other than the Borrower) shall expressly assume all the obligations
of the Borrower under this Agreement and the other Credit Documents pursuant to
a supplement hereto or thereto in form reasonably satisfactory to the
Administrative Agent, (iii) no Borrowing Base Deficiency (during a Borrowing
Base Trigger Period), Default or Event of Default has occurred and is continuing
at the date of such merger, amalgamation or consolidation or would result from
such consummation of such merger, amalgamation or consolidation, and (iv) if
such merger, amalgamation or consolidation involves the Borrower and a Person
that, prior to the consummation of such merger, amalgamation or consolidation,
is not a Subsidiary of the Borrower (A) the Successor Borrower shall be in
compliance, on a Pro Forma Basis with the Financial Performance Covenants, (B)
each Guarantor, unless it is the other party to such merger, amalgamation or
consolidation (or unless the Successor Borrower is the Borrower) shall have
confirmed in a writing in form and substance acceptable to the Administrative
Agent that its Guarantee shall apply to the Successor Borrower’s obligations
under this Agreement (and, during a Borrowing Base Trigger Period, shall have
confirmed that its obligations under the Security Documents shall apply to the
Successor Borrower’s obligations under this Agreement), (C) each mortgagor of a
Mortgaged Property, unless it is the other party to such merger or consolidation
or unless the Successor Borrower is the Borrower, shall have by an amendment to
or restatement of the applicable Mortgage confirmed that its obligations
thereunder shall apply to the Successor Borrower’s obligations under this
Agreement, (D) if reasonably requested by the Administrative Agent, an opinion
of counsel shall be required to be provided to the effect that such merger,
amalgamation or consolidation does not violate this Agreement or any other
Credit Document and (E) such merger, amalgamation, or consolidation shall not
occur during an Interim Covenant Period; provided, further, that if the
foregoing are satisfied, the Successor Borrower (if other than the Borrower)
will succeed to, and be substituted for, the Borrower under this Agreement;



--------------------------------------------------------------------------------

(b) any Guarantor may merge, amalgamate or consolidate with (i) any Credit Party
(provided that if the Borrower is involved in the case of any such merger,
amalgamation or consolidation, the provisions of clause (a) above shall govern)
or (ii) any other Person (including any other Subsidiary of the Borrower);
provided that (A) in the case of any merger, amalgamation or consolidation
involving one or more Restricted Subsidiaries, (1) a Restricted Subsidiary shall
be the continuing or surviving Person or (2) the Borrower shall take all steps
necessary to cause the Person formed by or surviving any such merger,
amalgamation or consolidation (if other than a Restricted Subsidiary) to become
a Restricted Subsidiary, (B) in the case of any merger, amalgamation or
consolidation involving one or more Guarantors, a Guarantor shall be the
continuing or surviving Person or the Person formed by or surviving any such
merger, amalgamation or consolidation (if other than a Guarantor) shall execute
a supplement to the Guarantee and any applicable Mortgage, each in form and
substance reasonably satisfactory to the Administrative Agent in order for the
surviving Person to become a Guarantor and pledgor, mortgagor and grantor of
Collateral for the benefit of the Secured Parties, (C) no Borrowing Base
Deficiency (during a Borrowing Base Trigger Period), Default or Event of Default
has occurred and is continuing on the date of such merger, amalgamation or
consolidation or would result from the consummation of such merger, amalgamation
or consolidation, and (D) if such merger, amalgamation or consolidation involves
a Subsidiary and a Person that, prior to the consummation of such merger,
amalgamation or consolidation, is not a Restricted Subsidiary of the Borrower,
(x) such merger, amalgamation or consolidation shall not occur during an Interim
Covenant Period and (y) the Borrower shall be in compliance, on a Pro Forma
Basis with the Financial Performance Covenants;

(c) any Restricted Subsidiary that is not a Guarantor may merge, amalgamate or
consolidate with, or Dispose of all or substantially all of its assets to, the
Borrower or any other Restricted Subsidiary (provided that if the Borrower is
involved in the case of any such merger, amalgamation or consolidation, the
provisions of clause (a) above shall govern);

(d) any Restricted Subsidiary may liquidate or dissolve if (i) the Borrower
determines in good faith that such liquidation or dissolution is in the best
interests of the Borrower and is not materially disadvantageous to the Lenders
and (ii) to the extent such Restricted Subsidiary is a Credit Party, any assets
or business of such Restricted Subsidiary not otherwise Disposed of or
transferred in accordance with Section 10.4 or 10.5, in the case of any such
business, discontinued, shall be transferred to, or otherwise owned or conducted
by, a Credit Party after giving effect to such liquidation or dissolution; and

(e) to the extent that no Borrowing Base Deficiency (during a Borrowing Base
Trigger Period), Default or Event of Default would result from the consummation
of such Disposition, the Borrower and the Restricted Subsidiaries may consummate
a merger, dissolution, liquidation, consolidation or Disposition, the purpose of
which is to effect a Disposition permitted pursuant to Section 10.4.

10.4 Limitation on Sale of Assets.

(a) During a period that is both a Borrowing Base Trigger Period and an Interim
Covenant Period, the Borrower will not, and will not permit any of the
Restricted Subsidiaries to, (x) make any Disposition of any of its property,
business or assets (including receivables and leasehold interests), whether now
owned or hereafter acquired or (y) sell to any Person (other than the Borrower
or a Guarantor) any shares owned by it of any Restricted Subsidiary’s Stock and
Stock Equivalents, except that:



--------------------------------------------------------------------------------

(i) the Borrower and the Restricted Subsidiaries may Dispose of (A) inventory
and other goods held for sale, including Hydrocarbons, obsolete, worn out, used
or surplus equipment, vehicles and other assets (other than accounts receivable)
in the ordinary course of business (including equipment that is no longer
necessary for the business of the Borrower or its Restricted Subsidiaries or is
replaced by equipment of at least comparable value and use), (B) Permitted
Investments, and (C) assets for the purposes of community and public outreach,
including, without limitation, charitable contributions and similar gifts,
funding of or participation in trade, business and technical associations, and
political contributions made in accordance with applicable Requirements of Law,
to the extent such assets are not material to the ability of the Borrower and
its Restricted Subsidiaries, taken as a whole, to conduct its business in the
ordinary course;

(ii) the Borrower and the Restricted Subsidiaries may Dispose of any Oil and Gas
Properties or any interest therein or the Stock or Stock Equivalents of any
Restricted Subsidiary owning Oil and Gas Properties; provided that such
Disposition is for Fair Market Value; provided, further, that if such
Disposition of Oil and Gas Properties or of any Stock or Stock Equivalents of
any Restricted Subsidiary owning Oil and Gas Properties involves Borrowing Base
Properties included in the most recently delivered Reserve Report, then no later
than two Business Days’ prior to the date of consummation of any such
Disposition, the Borrower shall provide notice to the Administrative Agent of
such Disposition and the Borrowing Base Properties so Disposed and the Borrowing
Base shall be adjusted in accordance with the provisions of Section 2.14(k);
provided, further, that to the extent that the Borrower is notified by the
Administrative Agent that a Borrowing Base Deficiency could result from an
adjustment to the Borrowing Base resulting from such Disposition, after the
consummation of such Disposition(s), the Borrower shall have received net cash
proceeds, or shall have cash on hand, sufficient to eliminate any such potential
Borrowing Base Deficiency;

(iii) the Borrower and the Restricted Subsidiaries may Dispose of property or
assets to the Borrower or to a Restricted Subsidiary; provided that if the
transferor of such property is a Credit Party, either (A) the transferee thereof
shall be a Credit Party or (B) such transaction shall be permitted under Section
10.5;

(iv) the Borrower and any Restricted Subsidiary may effect any transaction
permitted by Section 10.3, 10.5 or 10.6;

(v) the Borrower and the Restricted Subsidiaries may lease, sublease, license or
sublicense (on a non-exclusive basis with respect to any intellectual property)
real, personal or intellectual property in the ordinary course of business;

(vi) Dispositions constituting like-kind exchanges (including reverse like-kind
exchanges) of Borrowing Base Properties to the extent that (A) (x) such property
is exchanged for credit against the purchase price of similar replacement
property or (y) the proceeds of such Disposition are applied to the purchase
price of similar replacement property, in each case under Section 1031 of the
Code or otherwise, and (B) after giving effect to such Disposition, the
difference between (1) the Borrowing Base in effect immediately prior to such
Disposition minus (2) the PV-9 (calculated at the time of such Disposition) of
the Borrowing Base Properties Disposed of since the later of (x) the last
Scheduled Redetermination Date and (y) the last adjustment of the Borrowing Base
made pursuant to Section 2.14(k) exceeds the Loan Limit in effect immediately
prior to such Disposition;

(vii) Dispositions of Hydrocarbon Interests to which no Proved Reserves are
attributable and farm-outs of undeveloped acreage to which no Proved Reserves
are attributable and assignments in connection with such farm-outs;



--------------------------------------------------------------------------------

(viii) Dispositions of Investments in joint ventures (regardless of the form of
legal entity) to the extent required by, or made pursuant to, customary buy/sell
arrangements between the joint venture parties set forth in joint venture
arrangements and similar binding arrangements to the extent the same would be
permitted under Section 10.5;

(ix) transfers of property subject to a (A) Casualty Event or in connection with
any condemnation proceeding with respect to Collateral upon receipt of the net
cash proceeds of such Casualty Event or condemnation proceeding or (B) in
connection with any Casualty Event or any condemnation proceeding with respect
to property that does not constitute Collateral;

(x) Dispositions of accounts receivable (A) in connection with the collection or
compromise thereof or (B) to the extent the proceeds thereof are used to prepay
any Loans then outstanding;

(xi) the unwinding, terminating and/or offsetting of any Hedge Agreement
(subject to the terms of Section 2.14(k)); provided that no later than two
Business Days’ prior to the date of consummation of any unwinding, terminating
and/or offsetting of any Hedge Agreement, the Borrower shall provide notice to
the Administrative Agent of such unwinding, terminating and/or offsetting of any
Hedge Agreement and the Borrowing Base shall be adjusted in accordance with the
provisions of Section 2.14(k); provided, further, that to the extent that the
Borrower is notified by the Administrative Agent that a Borrowing Base
Deficiency could result from an adjustment to the Borrowing Base resulting from
such unwinding, terminating and/or offsetting of any Hedge Agreement, after the
consummation of such unwinding, terminating and/or offsetting of any Hedge
Agreement, the Borrower shall have received net cash proceeds, or shall have
cash on hand, sufficient to eliminate any such potential Borrowing Base
Deficiency;

(xii) Dispositions of Oil and Gas Properties and other assets not included in
the Borrowing Base; and

(xiii) Disposition of any asset between or among the Borrower and/or its
Restricted Subsidiaries as a substantially concurrent interim Disposition in
connection with a Disposition otherwise permitted pursuant to clauses (i)
through (xii) above.

(b) During a period that is a Borrowing Base Trigger Period and that is not an
Interim Covenant Period, the Borrower will not, and will not permit any of the
Restricted Subsidiaries to, make any Disposition of Borrowing Base Properties,
unless (i) no Default or Event of Default has occurred and is continuing or
would result therefrom (after giving effect to any Mortgage executed and
delivered to the Administrative Agent substantially concurrently with such
Disposition), (ii) the Borrower shall be in compliance with the Financial
Performance Covenants on a Pro Forma Basis and (iii) immediately after giving
effect to such Disposition (and to any Mortgage executed and delivered to the
Administrative Agent substantially concurrently with such Disposition), no PV-9
Deficiency shall exist.

10.5 Limitation on Investments.

(a) During any period other than an Interim Covenant Period, the Borrower will
not, and will not permit any of its Restricted Subsidiaries to, make or hold
Investments in Unrestricted Subsidiaries (in each case valued at Fair Market
Value (determined by the Borrower acting in good faith)) unless (i) no Default
or Event of Default has occurred and is continuing or would result therefrom,
(ii) the Borrower shall be in compliance with the Financial Performance
Covenants on a Pro Forma Basis and (iii) during a Borrowing Base Trigger Period,
immediately after giving effect to such Investment, no PV-9 Deficiency shall
exist.



--------------------------------------------------------------------------------

(b) During an Interim Covenant Period, the Borrower will not, and will not
permit any of the Restricted Subsidiaries to, make any Investment except:

(i) extensions of trade credit and purchases of assets and services (including
purchases of inventory, supplies and materials) in the ordinary course of
business;

(ii) Investments in assets that constituted Permitted Investments at the time
such Investments were made;

(iii) (A) Investments existing on, or made pursuant to legally binding written
commitments in existence on, the Third Amendment Effective Date in an aggregate
amount not to exceed $25,000,000 except as set forth on Schedule 10.5 to the
Third Amendment, (B) Investments existing on the Third Amendment Effective Date
of the Borrower or any Subsidiary in any other Subsidiary and (C) any
extensions, renewals or reinvestments thereof, so long as the amount of any
Investment made pursuant to this clause (iv) is not increased at any time above
the amount of such Investment on the Third Amendment Effective Date;

(iv) Investments received in connection with the bankruptcy or reorganization of
suppliers or customers and in settlement of delinquent obligations of, and other
disputes with, customers arising in the ordinary course of business or upon
foreclosure with respect to any secured Investment or other transfer of title
with respect to any secured Investment;

(v) Investments to the extent that payment for such Investments is made with
Stock or Stock Equivalents (other than Disqualified Stock not otherwise
permitted by Section 10.1) of the Borrower (or any direct or indirect parent
thereof);

(vi) Investments constituting non-cash proceeds of Dispositions of assets to the
extent such Disposition is permitted by Section 10.4;

(vii) Investments made to repurchase or retire Stock or Stock Equivalents of the
Borrower or any direct or indirect parent thereof owned by any employee or any
stock ownership plan or key employee stock ownership plan of the Borrower (or
any direct or indirect parent thereof);

(viii) loans and advances to any direct or indirect parent of the Borrower in
lieu of, and not in excess of the amount of, Restricted Payments to the extent
permitted to be made to such parent in accordance with Section 10.6;

(ix) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors and other credits
to suppliers in the ordinary course of business;

(x) Investments in the ordinary course of business consisting of endorsements
for collection or deposit and customary trade arrangements with customers
consistent with past practices;



--------------------------------------------------------------------------------

(xi) advances of payroll payments to employees, consultants or independent
contractors or other advances of salaries or compensation to employees,
consultants or independent contractors, in each case in the ordinary course of
business;

(xii) guarantee obligations of the Borrower or any Restricted Subsidiary of
leases (other than Capital Leases) or of other obligations that do not
constitute Indebtedness, in each case entered into in the ordinary course of
business;

(xiii) Investments in Industry Investments and in interests in additional Oil
and Gas Properties and gas gathering systems related thereto or Investments
related to farm-out, farm-in, joint operating, joint venture, joint development
or other area of mutual interest agreements, other similar industry investments,
gathering systems, pipelines or other similar oil and gas exploration and
production business arrangements whether through direct ownership or ownership
through a joint venture or similar arrangement;

(xiv) Investments in Hedge Agreements permitted by Section 10.1 and Section
10.10;

(xv) Investments consisting of Indebtedness, fundamental changes, Dispositions
and Restricted Payments permitted under Sections 10.1, 10.3, 10.4 and 10.6
(other than 10.6(c));

(xvi) Investments by the Borrower or any Restricted Subsidiary in any Restricted
Subsidiary; and

(xvii) Investments consisting of licensing of intellectual property pursuant to
joint marketing arrangements with other Persons in the ordinary course of
business.

10.6 Limitation on Restricted Payments. The Borrower will not, and will not
permit any Restricted Subsidiary to, pay any dividends (other than Restricted
Payments payable solely in its Stock that is not Disqualified Stock) or return
any capital to its equity holders or make any other distribution, payment or
delivery of property or cash to its equity holders as such, or redeem, retire,
purchase or otherwise acquire, directly or indirectly, for consideration, any
shares of any class of its Stock or Stock Equivalents now or hereafter
outstanding, or set aside any funds for any of the foregoing purposes, or permit
any of the Restricted Subsidiaries to purchase or otherwise acquire for
consideration (other than in connection with an Investment permitted by Section
10.5) any Stock or Stock Equivalents of the Borrower, now or hereafter
outstanding (all of the foregoing, “Restricted Payments”); except that:

(a) the Borrower may redeem in whole or in part any of its Stock or Stock
Equivalents in exchange for another class of its Stock or Stock Equivalents or
with proceeds from substantially concurrent equity contributions or issuances of
new Stock or Stock Equivalents; provided that such new Stock or Stock
Equivalents contain terms and provisions at least as advantageous to the Lenders
in all material respects to their interests as those contained in the Stock or
Stock Equivalents redeemed thereby, and the Borrower may pay Restricted Payments
payable solely in the Stock and Stock Equivalents (other than Disqualified Stock
not otherwise permitted by Section 10.1) of the Borrower;

(b) the Borrower may (i) redeem, acquire, retire or repurchase shares of its
Stock or Stock Equivalents held by any present or former officer, manager,
consultant, director or employee (or their respective Affiliates, estates,
spouses, former spouses, successors, executors, administrators, heirs, legatees,
distributees or immediate family members) of the Borrower and its Subsidiaries,
upon the death, disability, retirement or termination of employment of any such
Person or otherwise in accordance with



--------------------------------------------------------------------------------

any equity option or equity appreciation rights plan, any management, director
and/or employee equity ownership, benefit or incentive plan or agreement, equity
subscription plan, employment termination agreement or any other employment
agreements or equity holders’ agreement; provided that the aggregate amount of
all cash paid in respect of all such shares of Stock or Stock Equivalents so
redeemed, acquired, retired or repurchased in any calendar year pursuant to the
terms of any equity option or equity appreciation rights plan, any management,
director and/or employee equity ownership, benefit or incentive plan or
agreement, equity subscription plan, employment termination agreement or any
other employment agreements or equity holders’ agreement does not exceed
$50,000,000; and (ii) pay Restricted Payments in an amount equal to withholding
or similar Taxes payable or expected to be payable by any present or former
employee, director, manager or consultant (or their respective Affiliates,
estates or immediate family members) and any repurchases of Stock or Stock
Equivalents in consideration of such payments including deemed repurchases in
connection with the exercise of stock options so long as the amount of such
payments does not exceed $25,000,000 in the aggregate;

(c) to the extent constituting Restricted Payments, the Borrower may make
Investments permitted by Section 10.5;

(d) to the extent constituting Restricted Payments, the Borrower may enter into
and consummate transactions expressly permitted by any provision of Section
10.3;

(e) the Borrower may repurchase Stock or Stock Equivalents of the Borrower (or
any direct or indirect parent thereof) upon exercise of stock options or
warrants if such Stock or Stock Equivalents represents all or a portion of the
exercise price of such options or warrants;

(f) the Borrower or any of the Restricted Subsidiaries may (i) pay cash in lieu
of fractional shares in connection with any dividend, split or combination
thereof or any acquisition permitted hereby and (ii) so long as, immediately
after giving effect thereto, (A) no Default or Event of Default shall have
occurred and be continuing and (B) if such payment is made while a Borrowing
Base Trigger Period is in effect, no Borrowing Base Deficiency exists, honor any
conversion request by a holder of convertible Indebtedness and make cash
payments in lieu of fractional shares in connection with any such conversion and
may make payments on convertible Indebtedness in accordance with its terms;

(g) the Borrower may pay any Restricted Payment within 60 days after the date of
declaration thereof, if at the date of declaration such payment would have
complied with the provisions of this Agreement;

(h) if no Event of Default shall have occurred and be continuing or would result
therefrom (A) the Borrower may declare and pay Restricted Payments in cash in
respect of accrued but unpaid dividends owing on any preferred equity issued and
outstanding on the Third Amendment Effective Date and (B) other than during an
Interim Covenant Period, the Borrower may declare and pay other Restricted
Payments in cash or other property so long as, after giving effect to the making
of any such Restricted Payment, the Borrower shall be in compliance on a Pro
Forma Basis with the Financial Performance Covenants;

(i) Restricted Subsidiaries may make Restricted Payments (A) to the Borrower or
any other Restricted Subsidiary and (B) ratably to all holders of its
outstanding Stock and Stock Equivalents; and

(j) the Borrower may make payments described in Sections 10.12(a), (c), (d),
(e), (h) and (i) (subject to the conditions set out therein).



--------------------------------------------------------------------------------

10.7 Limitations on Subordinated Debt Payments and Amendments.

(a) The Borrower will not, and will not permit any Restricted Subsidiary to,
optionally prepay, repurchase or redeem or otherwise defease any Permitted
Additional Debt comprised of senior subordinated or subordinated Indebtedness
(it being understood that payments of regularly scheduled cash interest in
respect of, and payment of principal on the scheduled maturity date of such
Permitted Additional Debt shall be permitted); provided, however, that the
Borrower or any Restricted Subsidiary may optionally prepay, repurchase, redeem
or defease any such Permitted Additional Debt (i) with the proceeds of any
Permitted Refinancing Indebtedness, (ii) by converting or exchanging such
Permitted Additional Debt to Stock (other than Disqualified Stock) of the
Borrower, and (iii) so long as no Event of Default has occurred and is
continuing or would result therefrom and the Borrower is in compliance on a Pro
Forma Basis with the Financial Performance Covenants; and

 

(b) The Borrower will not amend or modify the documentation governing any senior
subordinated or subordinated Permitted Additional Debt or the terms applicable
thereto to the extent that (i) any such amendment or modification, taken as a
whole, would be adverse to the Lenders in any material respect or (ii) the
documentation governing any senior subordinated or subordinated Permitted
Additional Debt, as so amended or modified, would not be permitted to be
included in the documentation governing any senior subordinated or subordinated
Permitted Additional Debt that was issued at such time.

(c) During any Borrowing Base Trigger Period, the foregoing Sections 10.7(a) and
(b) of this Agreement shall be replaced by the following:

“(a) The Borrower will not, and will not permit any Restricted Subsidiary to,
optionally prepay, repurchase or redeem or otherwise defease any Junior Debt (it
being understood that payments of regularly scheduled cash interest in respect
of, and payment of principal on the scheduled maturity date of such other
Indebtedness shall be permitted); provided, however, that the Borrower or any
Restricted Subsidiary may optionally prepay, repurchase, redeem or defease any
Junior Debt with maturities prior to the Maturity Date (or with maturities
outside the Maturity Date, so long as an equal or greater amount of Junior Debt
with maturities prior to the Maturity Date are prepaid, repurchased, redeemed or
defeased concurrently therewith) (i) with the proceeds of any Permitted
Refinancing Indebtedness, (ii) by converting or exchanging such Junior Debt to
Stock (other than Disqualified Stock) of the Borrower, or (iii) so long as (A)
no Default or Event of Default has occurred and is continuing or would result
therefrom and the Borrower is in compliance on a Pro Forma Basis with the
Existing Financial Covenants or, during an Interim Covenant Period, with the
Interim Financial Covenants and (B) the liquidity of the Borrower and its
Restricted Subsidiaries (including unrestricted cash and cash equivalents
(including Permitted Investments) held in Deposit Accounts or Securities
Accounts subject to perfected security interests for the benefit of the Secured
Parties and the Available Commitment that is unused and available to be drawn
(notwithstanding any limitation on funding under Section 2.4) is not less than
$750,000,000 (after giving effect to such prepayment, repurchase, redemption or
defeasance); and

(b) The Borrower will not amend or modify the documentation governing any Junior
Debt or the terms applicable to any of the foregoing to the extent that (i) any
such amendment or modification, taken as a whole, would be adverse to the
Lenders in any material respect (it being agreed that any amendment or
modification of the terms with respect to any of the Existing Contingent
Convertible Notes to change (1) the stated maturity thereof or any mandatory
call date applicable thereto (so long as such stated maturity or mandatory call
date is not sooner than the then-current Maturity Date), (2) the interest rate
and/or dates of cash interest payments applicable thereto, and/or the relevant
rate of exchange to Stock of the Borrower would not be adverse to the Lenders in
any material respect) or (ii) the documentation governing any such Junior Debt,
as so amended or modified, would not (A) be permitted to be included in the
documentation governing any senior subordinated or subordinated Permitted
Additional Debt or (B) permit such Indebtedness to be incurred pursuant to
Section 10.1(s).”



--------------------------------------------------------------------------------

10.8 Negative Pledge Agreements. The Borrower will not, and will not permit any
of the Restricted Subsidiaries to, enter into or permit to exist any Contractual
Requirement (other than this Agreement or any other Credit Document or any
documentation in respect of (a) secured Indebtedness otherwise permitted
hereunder or (b) the Credit Parties’ Oil and Gas Properties to the extent that
the property covered thereby is not required to be pledged as Collateral
pursuant to the definition of “Collateral Requirements”) that limits the ability
of the Borrower or any Guarantor to create, incur, assume or suffer to exist
Liens on property of such Person for the benefit of the Secured Parties with
respect to the Obligations or under the Credit Documents; provided that the
foregoing shall not apply to Contractual Requirements that (i)(x) exist on the
Closing Date and (to the extent not otherwise permitted by this Section 10.8)
are listed on Schedule 10.8 and (y) to the extent Contractual Requirements
permitted by clause (x) are set forth in an agreement evidencing Indebtedness or
other obligations, are set forth in any agreement evidencing any Permitted
Refinancing Indebtedness incurred to Refinance such Indebtedness or obligation
so long as such Permitted Refinancing Indebtedness does not expand the scope of
such restriction in such Contractual Requirement, (ii) are binding on a
Restricted Subsidiary at the time such Restricted Subsidiary first becomes a
Restricted Subsidiary of the Borrower (or are binding on property at the time
such property first becomes property of the Borrower or a Restricted
Subsidiary), so long as such Contractual Requirements were not entered into
solely in contemplation of such Person becoming a Restricted Subsidiary of the
Borrower (or such property becomes property of the Borrower or a Restricted
Subsidiary), (iii) represent Indebtedness of a Restricted Subsidiary of the
Borrower that is not a Guarantor to the extent such Indebtedness is permitted by
Section 10.1 so long as such Contractual Requirement applies only to such
Subsidiary, (iv) arise pursuant to agreements entered into with respect to any
Disposition permitted hereunder and are applicable solely to assets which are
the subject of such Disposition, (v) are customary provisions in joint venture
agreements or agreements governing property held with a common owner and other
similar agreements or arrangements (with a third party acting as a co-venturer)
relating solely to such joint venture or property or otherwise arise in (A)
agreements which restrict the Disposition or distribution of assets or property
in oil and gas leases, joint operating agreements, joint exploration and/or
development agreements, participation agreements or (B) any production sharing
contract or similar instrument on which a Lien cannot be granted without the
consent of a third party and, in each case, other similar agreements entered
into in the ordinary course of the oil and gas exploration and development
business, (vi) are negative pledges and restrictions on Liens in favor of any
holder of Indebtedness permitted under Section 10.1, but solely to the extent
any negative pledge relates to the property financed by or the subject of such
Indebtedness, (vii) are customary restrictions on leases, subleases, licenses or
asset sale agreements otherwise permitted hereby so long as such restrictions
relate to the assets subject thereto, (viii) comprise restrictions imposed by
any agreement relating to secured Indebtedness permitted pursuant to Section
10.1 to the extent that such restrictions apply only to the property or assets
securing such Indebtedness, (ix) are customary provisions restricting subletting
or assignment of any lease governing a leasehold interest of the Borrower or any
Subsidiary or in leases prohibiting Liens on retained property rights of the
lessor in connection with operations of the lessee conducted on the leased
property, (x) are customary provisions restricting assignment of any agreement
entered into in the ordinary course of business, (xi) restrict the use of cash
or other deposits imposed by customers or suppliers under contracts entered into
in the ordinary course of business, (xii) are imposed by any Requirement of Law,
(xiii) exist under any documentation governing any Permitted Refinancing
Indebtedness incurred to Refinance any Indebtedness but only to the extent such
Contractual Requirement was contained in the document evidencing the
Indebtedness being refinanced, (xiv) are customary net worth provisions
contained in real property leases entered into by Subsidiaries of the Borrower,
so long as the Borrower has determined in good faith that such net worth
provisions would not reasonably be expected to impair the ability of the
Borrower and its Subsidiaries to meet their ongoing obligations, (xv) relate to
property, an interest in which has been granted or conveyed to a Royalty Trust,
YieldCo or a



--------------------------------------------------------------------------------

master limited partnership or which is subject to a term net profits interest,
and (xvi) are restrictions regarding licenses or sublicenses by the Borrower and
its Restricted Subsidiaries of intellectual property in the ordinary course of
business (in which case such restriction shall relate only to such intellectual
property)(clauses (i) through (xvi), collectively, “Permitted Restrictions”).

10.9 Limitation on Subsidiary Distributions. The Borrower will not, and will not
permit any of its Restricted Subsidiaries that are not Guarantors to, directly
or indirectly, create or otherwise cause or suffer to exist or become effective
any consensual encumbrance or consensual restriction on the ability of any such
Restricted Subsidiary to pay dividends or make any other distributions to the
Borrower or any Restricted Subsidiary on its Stock or with respect to any other
interest or participation in, or measured by, its profits or transfer any
property to the Borrower or any Restricted Subsidiary except (in each case) for
such encumbrances or restrictions existing under or by reason of:

(a) Contractual Requirements in effect on the Closing Date that are described on
Schedule 10.9 or pursuant to the Credit Documents;

(b) purchase money obligations for property acquired in the ordinary course of
business and Capital Lease Obligations that impose restrictions on transferring
the property so acquired;

(c) Requirement of Law or any applicable rule, regulation or order;

(d) any agreement or other instrument of a Person acquired by or merged or
consolidated with or into the Borrower or any Restricted Subsidiary, or of an
Unrestricted Subsidiary that is designated a Restricted Subsidiary, or that is
assumed in connection with the acquisition of assets from such Person, in each
case that is in existence at the time of such transaction (but not created in
contemplation thereof), which encumbrance or restriction is not applicable to
any Person, or the properties or assets of any Person, other than the Person and
its Subsidiaries, or the property or assets of the Person and its Subsidiaries,
so acquired or designated;

(e) contracts for the sale of assets, including customary restrictions with
respect to a Subsidiary of the Borrower pursuant to an agreement that has been
entered into for the sale or disposition of all or substantially all of the
Stock or assets of such Subsidiary;

(f) secured Indebtedness otherwise permitted to be incurred pursuant to Sections
10.1 and 10.2 that limit the right of the debtor to dispose of the assets
securing such Indebtedness;

(g) restrictions on cash or other deposits or net worth imposed by customers or
suppliers under contracts entered into in the ordinary course of business;

(h) other Indebtedness, Disqualified Stock or preferred stock of Restricted
Subsidiaries permitted to be incurred subsequent to the Closing Date pursuant to
Section 10.1 and either (i) the provisions relating to such encumbrance or
restriction contained in such Indebtedness are no less favorable to the
Borrower, taken as a whole, as determined by an Authorized Officer of the
Borrower in good faith, than the provisions contained in this Agreement or (ii)
any such encumbrance or restriction contained in such Indebtedness does not
prohibit (except upon a default or an event of default thereunder) the payment
of dividends in an amount sufficient, as determined by an Authorized Officer of
the Borrower in good faith, to make scheduled payments of cash interest on the
Obligations when due;

(i) customary provisions in joint venture agreements or agreements governing
property held with a common owner and other similar agreements or arrangements
relating solely to such joint venture or property;



--------------------------------------------------------------------------------

(j) customary provisions contained in leases, sub-leases, licenses, sub-licenses
or similar agreements, in each case, entered into in the ordinary course of
business;

(k) provisions contained in agreements which prohibit the transfer of all or
substantially all of the assets of the obligor thereunder unless the transferee
shall assume the obligations of the obligor under such agreement;

(l) Permitted Restrictions; and

(m) any encumbrances or restrictions imposed by any amendments, modifications,
restatements, renewals, increases, supplements, refundings, replacements or
refinancings of the contracts, instruments or obligations referred to in clauses
(a) through (j) above; provided that such amendments, modifications,
restatements, renewals, increases, supplements, refundings, replacements or
refinancings are, in the good faith judgment of the Borrower, no more
restrictive in any material respect with respect to such encumbrance and other
restrictions taken as a whole than those prior to such amendment, modification,
restatement, renewal, increase, supplement, refunding, replacement or
refinancing.

10.10 Hedge Agreements. The Borrower will not, and will not permit any
Restricted Subsidiary to, enter into any Hedge Agreements with any Person other
than (a) Hedge Agreements not for speculative purposes entered into to hedge or
mitigate risks to which the Borrower or any Restricted Subsidiary has or may
have exposure (including with respect to commodity prices), (b) Hedge Agreements
not for speculative purposes entered into in order to effectively cap, collar or
exchange interest rates (from fixed to floating rates, from one floating rate to
another floating rate or otherwise) with respect to any interest-bearing
liability or investment of the Borrower or any Restricted Subsidiary and (c)
other Hedge Agreements not for speculative purposes permitted under the risk
management policies approved by the Borrower’s Board of Directors from time to
time.

It is understood that for purposes of this Section 10.10, the following Hedge
Agreements shall not be deemed speculative or entered into for speculative
purposes: (i) any commodity Hedge Agreement intended, at inception of execution,
to hedge or manage any of the risks related to existing and or forecasted
Hydrocarbon production of the Borrower or its Restricted Subsidiaries (whether
or not contracted), (ii) any Hedge Agreement intended, at inception of
execution, (A) to hedge or manage the interest rate exposure associated with any
debt securities, debt facilities or leases (existing or forecasted) of the
Borrower or its Restricted Subsidiaries, (B) for foreign exchange or currency
exchange management, (C) to manage commodity portfolio exposure associated with
changes in interest rates or (D) to hedge any exposure that the Borrower or its
Restricted Subsidiaries may have to counterparties under other Hedge Agreements
such that the combination of such Hedge Agreements is not speculative taken as a
whole and (iii) any Hedge Agreement otherwise permitted by the Secured Hedge
Facility.

10.11 Financial Performance Covenants. Commencing with the fiscal quarter ending
December 31, 2014:

(a) Leverage Ratio. Other than during an Investment Grade Period or a Borrowing
Base Trigger Period, the Borrower will not permit its Leverage Ratio to exceed
4.00:1.00.

(b) Net Debt to Capitalization Ratio. Other than during an Interim Covenant
Period, the Borrower will not permit its Net Debt to Capitalization Ratio to be
greater than 65% as of the last day of each fiscal quarter.



--------------------------------------------------------------------------------

(c) Borrowing Base Trigger Period Covenants. During a Borrowing Base Trigger
Period (other than during an Interim Covenant Period), beginning with the fiscal
quarter ending September 30, 2015, the Borrower will not permit:

(i) its First Lien Secured Leverage Ratio to exceed (A) 3.50:1.00 for any Test
Period ending on or before December 31, 2017 or (B) 3.00:1.00 for any Test
Period ending thereafter; or

(ii) its Interest Coverage Ratio to be less than (A) 1.10:1.00 for any Test
Period ending on or before March 31, 2017; (B) 1.15:1.00 for the Test Period
ending June 30, 2017; (C) 1.20:1.00 for the Test Period ending September 30,
2017, or (D) 1.25:1.00 for any Test Period ending December 31, 2017 or
thereafter.

(d) Interim Financial Covenants. During an Interim Covenant Period, the Borrower
will not permit:

(i) its Interest Coverage Ratio to be less than (A) 0.65:1.00 for any Test
Period ending on or before March 31, 2017; and (B) 0.70:1.00 for the Test Period
ending June 30, 2017; or

(ii) the liquidity of the Borrower and its Restricted Subsidiaries (including
unrestricted cash and cash equivalents (including Permitted Investments) held in
Deposit Accounts or Securities Accounts subject to perfected security interests
for the benefit of the Secured Parties and the Available Commitment that is
unused and available to be drawn (notwithstanding any limitation on funding
under Section 2.4) to be less than $500,000,000; provided that if, on the
December Collateral Value Coverage Test Date, the Specified Collateral Coverage
Ratio is less than 1.1:1.0, then the Borrower will not permit the liquidity of
the Borrower and its Restricted Subsidiaries (including unrestricted cash and
cash equivalents (including Permitted Investments) held in Deposit Accounts or
Securities Accounts subject to perfected security interests for the benefit of
the Secured Parties and the Available Commitment that is unused and available to
be drawn), as of January 31, 2017 and thereafter, to be less than $750,000,000.

10.12 Transactions with Affiliates. The Borrower will not, and will not permit
any of the Restricted Subsidiaries to conduct, any material transaction with any
of its Affiliates (other than the Borrower and the Restricted Subsidiaries or
any entity that becomes a Restricted Subsidiary as a result of such
transaction), unless the terms of such transaction (taken as a whole) are
substantially at least as favorable to the Borrower or such Restricted
Subsidiary as it would obtain at the time in a comparable arm’s-length
transaction (which includes, for the avoidance of doubt, any transaction
consummated for Fair Market Value) with a Person that is not an Affiliate (or,
if no comparable transaction is available with which to compare such
transaction, such transaction is otherwise fair to the Borrower or the relevant
Restricted Subsidiary as determined by an Authorized Officer of the Borrower in
good faith); provided that the foregoing restrictions shall not apply to:

(a) the payment of Transaction Expenses,

(b) loans, advances and other transactions between or among the Borrower, any
Subsidiary or any joint venture (regardless of the form of legal entity) in
which the Borrower or any Subsidiary has invested (and which Subsidiary or joint
venture would not be an Affiliate of the Borrower or such Subsidiary, but for
the Borrower’s or such Subsidiary’s ownership of Stock or Stock Equivalents in
such joint venture or such Subsidiary) to the extent permitted under Article X,



--------------------------------------------------------------------------------

(c) employment and severance arrangements and health, disability, retirement
savings, employee benefit and similar insurance or benefit plans between the
Borrower (or any direct or indirect parent thereof) and the Subsidiaries and
their respective directors, officers, employees or consultants (including
management and employee benefit plans or agreements, subscription agreements or
similar agreements pertaining to the repurchase of Stock or Stock Equivalents
pursuant to put/call rights or similar rights with current or former employees,
officers, directors or consultants and equity option or incentive plans and
other compensation arrangements) in the ordinary course of business or as
otherwise approved by the Board of Directors of the Borrower (or any direct or
indirect parent thereof),

(d) the payment of customary fees and reasonable out of pocket costs to, and
indemnities provided on behalf of, directors, managers, consultants, officers
and employees of the Borrower (or any direct or indirect parent thereof) and the
Subsidiaries in the ordinary course of business to the extent attributable to
the ownership or operation of, or in connection with any services provided to,
the Borrower and the Subsidiaries,

(e) transactions pursuant to agreements in existence on the Closing Date and set
forth on Schedule 10.12 or any amendment thereto to the extent such an amendment
is not adverse, taken as a whole, to the Lenders in any material respect,

(f) Restricted Payments, redemptions, repurchases and other actions permitted
under Section 10.6 or Section 10.7,

(g) any issuance of Stock or Stock Equivalents or other payments, awards or
grants in cash, securities, Stock, Stock Equivalents or otherwise pursuant to,
or the funding of, employment arrangements, equity options and equity ownership
plans approved by the Board of Directors of the Borrower (or any direct or
indirect parent thereof),

(h) transactions with joint ventures for the purchase or sale of goods,
equipment and services entered into in the ordinary course of business and in a
manner consistent with prudent business practice followed by companies in the
industry of the Borrower and its Subsidiaries,

(i) payments by the Borrower (or any direct or indirect parent thereof) and the
Subsidiaries pursuant to tax sharing agreements among the Borrower (and any such
parent) and the Subsidiaries on customary terms; provided that payments by
Borrower and the Subsidiaries under any such tax sharing agreements shall not
exceed the excess (if any) of the amount they would have paid on a standalone
basis over the amount they actually pay directly to Governmental Authorities,
and

(j) customary agreements and arrangements with Royalty Trusts, YieldCos, and
master limited partnerships that comply with the affiliate transaction
provisions of such Royalty Trust, YieldCo or master limited partnership
agreement.

10.13 Change in Business. The Borrower and its Restricted Subsidiaries, taken as
a whole, will not fundamentally and substantively alter the character of their
business, taken as a whole, from the business conducted by the Borrower and its
Restricted Subsidiaries on the date hereof and other business activities
incidental or reasonably related thereto.

10.14 Use of Proceeds. The Borrower will not, and will not permit any of its
Subsidiaries to, use the proceeds of any Loans, Swingline Loans or Letter of
Credit in violation of the provisions of Regulation T, Regulation U or
Regulation X of the Board.



--------------------------------------------------------------------------------

EXHIBIT B

First-Out Collateral Trust Agreement Term Sheet

[Attached.]



--------------------------------------------------------------------------------

Execution Version

FIRST-OUT COLLATERAL TRUST AGREEMENT TERM SHEET

Reference is made in this term sheet (this “Term Sheet”) to the Credit
Agreement, dated as of December 15, 2014 (as amended, supplemented or otherwise
modified from time to time, the “Revolver Credit Agreement”), among Chesapeake
Energy Corporation (the “Borrower”), the lenders and letter of credit issuers
party thereto from time to time (together with all Hedge Banks, the “Revolver
Lenders”), MUFG Union Bank, N.A. as administrative agent for the Revolver
Lenders (the “Revolver Agent”, together with the Revolver Lenders, the “Revolver
Secured Parties”) and the other agents party thereto from time to time. Defined
terms used but not defined in this Term Sheet have the meanings ascribed to such
terms in the Revolver Credit Agreement.

Any agreements drafted to implement this Term Sheet shall constitute Credit
Documents under the Revolver Credit Agreement.

This Term Sheet does not set forth all of the terms that would be included in
definitive documents. No commitment or obligation shall arise or exist under or
in connection with this Term Sheet or any negotiations, discussions, drafts or
other communications pursuant to, or in connection with, this Term Sheet unless,
until, and subject to, the execution and delivery by the relevant parties of
written, definitive documents related to the matters set forth herein.

 

Common Collateral:    The obligations of the Borrower and the Guarantors (the
“Loan Parties”) under the Revolver Credit Agreement, inclusive of all interest
payments calculated irrespective of whether or not any Loan Party has filed an
Insolvency Proceeding (such obligations, together with the Lender Hedging
Obligations, the “Revolver Obligations”) and under a term loan agreement (such
obligations, “Term Loan Obligations”) shall be secured by distinct but equal and
ratable liens on the Collateral (the “Common Collateral”) granted or purported
to be granted in favor of a collateral trustee (the “Collateral Trustee”) for
the benefit of the Revolver Lenders and the term loan lenders (the “Term Loan
Lenders”) and term loan agent (the “Term Loan Agent”, together with the Term
Loan Lenders, the “Term Loan Secured Parties”).    The liens for the benefit of
the Revolver Lenders shall be, at all times, first priority liens on the Common
Collateral. The separate liens for the benefit of the Revolver Secured Parties
and the Term Loan Secured Parties shall be equal and ratable liens on the Common
Collateral to the extent that the liens in favor of the Terms Loan Secured
Parties are (a) enforceable and perfected under applicable law, (b) not
avoidable, in whole or in part, under applicable law, and (c) pursuant to that
certain Intercreditor Agreement, dated as of December 23, 2015 between MUFG
Union



--------------------------------------------------------------------------------

   Bank, N.A. as Priority Lien Agent, and Deutsche Bank Trust Company Americas,
as Second Lien Collateral Trustee (in such capacity, the “Second Lien Collateral
Trustee”) or otherwise under applicable law, entitled to priority over the liens
granted in favor of the Second Lien Collateral Trustee under that certain
Indenture, dated December 23, 2015, among Borrower, certain subsidiaries of
Borrower, and Deutsche Bank Trust Company Americas, as trustee and collateral
trustee.    The Revolver Agent shall assign its existing liens on the Common
Collateral to the Collateral Trustee.    The Collateral Trust Agreement (as
defined below) shall provide that there shall be no liens granted to secure the
Term Loan Obligations if such assets are not Common Collateral pledged for the
benefit of both the Term Loan Secured Parties and the Revolver Secured Parties.
Term Loan Obligations:    The terms, conditions and covenants of the Term Loan
Obligations shall not be, taken as a whole, more restrictive than those set
forth in the Revolver Credit Agreement and shall be governed under a separate
credit agreement from the Revolver Credit Agreement (the “Term Loan Credit
Agreement”). The tenor, interest rate and mandatory prepayment provisions shall
not be in contravention of the applicable restrictions under the Revolver Credit
Agreement, if any, and the aggregate principal amount of the Term Loan
Obligations (including accrued interest, original issue discount or any fees or
other amounts added to principal) shall not exceed the amount permitted under
the Revolver Credit Agreement. Collateral Trust Agreement:    The respective
rights and priorities of the Revolver Secured Parties and Term Loan Secured
Parties with respect to payments, the Common Collateral, enforcement of
remedies, bankruptcy issues and other customary subordination and intercreditor
provisions shall be set forth in an agreement having terms and conditions
satisfactory to the Revolver Agent (the “Collateral Trust Agreement”), including
without limitation the terms contained in this Term Sheet.    The Collateral
Trustee, the Revolver Agent, the Term Loan Agent, the Borrower and the
Guarantors shall each be party to the Collateral Trust Agreement.

 

65



--------------------------------------------------------------------------------

Enforcement of Rights and Remedies:    Until such time as (a) all Revolver
Obligations (other than contingent indemnity obligations as to which no claim
has been asserted when all other amounts have been paid) have been indefeasibly
paid in full in cash (including payment of all post-petition interest at the
default rate whether or not such claims are allowed in an insolvency
proceeding), (b) all issued and undrawn letters of credit under the Revolver
Credit Agreement are [103]% cash collateralized pursuant to arrangements
satisfactory to the issuer(s) thereof or acceptable back to back letters of
credit acceptable to the issuers are posted for their benefit, (c) all
Commitments have been terminated and (d) the Revolver Agent has delivered
written notice to the Collateral Trustee stating that the events in clauses (a),
(b) and (c) have occurred (collectively, the “Discharge of Revolver
Obligations”), the enforcement of all rights and remedies with respect to the
Common Collateral, whether or not an insolvency proceeding has occurred, shall
be exercised exclusively by the Collateral Trustee at the direction of the
Revolver Agent, and the Term Loan Secured Parties shall (i) have no right to
exercise any rights and remedies with respect to the Common Collateral against
any Loan Party (including exercising any rights of set-off), to foreclose upon,
or recover in connection with the Common Collateral, or otherwise seek or
exercise any enforcement rights or remedies against any Common Collateral and
(ii) be deemed to have consented to any release of the Common Collateral
authorized under the Revolver Credit Agreement. Notwithstanding the provisions
of the previous sentence, after the passage of a period of 180 days following
delivery to the Collateral Trustee and Revolver Agent of written notice of
acceleration of the Term Loan Obligations (subject to tolling if the Collateral
Agent or Revolving Lenders are prohibited from commencing or proceeding with
enforcement proceedings), the Term Loan Lenders may instruct the Collateral
Trustee to pursue enforcement remedies with respect to the Common Collateral
(unless the Collateral Trustee, at the instruction of the Revolving Lenders,
have commenced and are diligently pursuing enforcement with respect to the
Common Collateral).    Until the Discharge of Revolver Obligations, the Term
Loan Secured Parties shall not (a) take any action or cause to be taken any
action to give any Term Loan Secured

 

66



--------------------------------------------------------------------------------

   Parties any preference or priority relative to the Revolver Obligations and
(b) contest, interfere or delay any exercise of rights and remedies by the
Revolver Secured Parties or by the Collateral Trustee on their behalf. Payment
Priority:    Until the Discharge of Revolver Obligations, the Term Loan Secured
Parties shall be subordinated in right of payment to the Revolver Secured
Parties with respect to (x) any proceeds from or on account of Common Collateral
(including any interest earned thereon) or (y) any economic value (whether in
the form of cash, securities or otherwise) received or distributed that is
associated with the Common Collateral (including value received or distributed
as a result of its status as a creditor in bankruptcy being a secured creditor
with liens on the Common Collateral), including but not limited to proceeds or
value resulting from the sale, collection or other disposition of the Common
Collateral in connection with any enforcement action or exercise of rights and
remedies with respect to the Common Collateral, whether or not pursuant to an
insolvency proceeding, and the Term Loan Secured Parties shall not receive or
retain any payments, distributions or other amounts on account thereof, whether
such payments, distributions or other amounts are distributed or made in
connection with or pursuant to a plan of reorganization or liquidation, sale
pursuant to section 363 of the Bankruptcy Code, foreclosure or otherwise.    If
any Term Loan Secured Party receives any payments, distributions or other
amounts in violation of the Collateral Trust Agreement, then the applicable Term
Loan Secured Party shall hold such amounts in trust for the benefit of the
Revolver Secured Parties and shall promptly turn over such amounts to the
Revolver Agent or the Collateral Trustee for the benefit of the Revolver
Lenders. Amendments to Term Loan:    The Term Loan Secured Parties may not amend
or modify the Term Loan Credit Agreement or any ancillary loan documents except
with the consent of the Revolver Agent if such amendment or modification would
(i) adversely affect the payment priority rights of the Revolver Secured Parties
or the rights of the Revolver Secured Parties to receive payments owing pursuant
to the Revolver Credit Agreement, (ii) modify any existing rights or confer any
additional rights on the Term Loan Agent or any other Term Loan Secured Party in
a manner adverse to the Revolver Secured Parties (including (A) by increasing

 

67



--------------------------------------------------------------------------------

   interest rates or yields by more than 3% per annum or (B) by adding mandatory
prepayments or shortening the maturity, in each case in contravention of the
Revolver Credit Agreement), or (iii) contravene the provisions of the Collateral
Trust Agreement or the Revolver Credit Agreement (including such that the Term
Loan Obligations would no longer qualify as permitted indebtedness under Section
10.1(s) of the Revolver Credit Agreement). The Term Loan Lenders agree to amend
the Term Loan Credit Agreement and any ancillary loan documents as directed by
the Revolver Agent, provided such amendments shall only amend the Term Loan
Credit Agreement and such ancillary loan documents to correspond to any
revisions made to the Revolver Credit Agreement or corresponding loan documents
relating to the Common Collateral; provided however, that any amendment or
modification that customarily requires the consent of all affected Term Loan
Lenders shall require the consent of all affected Term Loan Lenders. Bankruptcy
Related Provisions:    DIP Financing and Use of Cash Collateral. If any Loan
Party becomes subject to an insolvency proceeding, and if the Revolver Secured
Parties desire to permit (or not object to) the use of cash collateral or to
permit (or not object to) any Loan Party to obtain DIP financing, then the Term
Loan Secured Parties (a) will be deemed to have consented to and will not object
to such use of cash collateral or DIP financing or support any other party
objecting to use of cash collateral or DIP financing and (b) will be deemed to
have subordinated the Term Loan Obligations and any adequate protection liens to
(i) such DIP financing on the same terms as the Revolver Secured Parties may
agree to subordinate the Revolver Obligations to such DIP financing, (ii) any
adequate protection provided to the Revolver Secured Parties and (iii) any
“carve-out”.    If any Loan Party shall become subject to an insolvency
proceeding, no Term Loan Lenders shall provide or direct the Term Loan Agent to
provide or consent to any DIP financing or cash collateral use without the
written consent of the Revolver Agent.    Adequate Protection. The Term Loan
Secured Parties may not prosecute in any insolvency proceeding any motion for
adequate protection based upon their interest in the Common Collateral
(including for the payment of any post-

 

68



--------------------------------------------------------------------------------

   petition interest), nor contest (i) any request by the Revolver Secured
Parties for adequate protection (including for the payment of post-petition
interest on the Revolver Obligations) or (ii) any objection by the Revolver
Secured Parties to any motion, relief, action or proceeding based on the
Revolver Secured Parties claiming a lack of adequate protection; provided the
Term Loan Secured parties may seek and receive (1) a replacement Lien on the
Common Collateral to secure the Term Loan Lenders with the same priority as
existed prior to the commencement of the insolvency proceeding under the
Bankruptcy Code; and (2) adequate protection for the Term Loan Obligations in
the form of additional liens on and superpriority claims to post-petition assets
to the same extent granted to the Revolver Agent to secure the Revolver
Obligations with the same priority as existed prior to the commencement of the
insolvency proceeding.    The Term Loan Secured Parties shall turn over to the
Revolver Agent, for the benefit of the Revolver Lenders, any post-petition
interest paid to the Term Loan Secured Parties, which payments shall be applied
to repayment of the Revolver Obligations until the Discharge of Revolver
Obligations (including the payment of all post-petition interest on the Revolver
Obligations, regardless whether the Revolver Secured Parties have allowed claims
for post-petition interest in any insolvency proceeding).    Section 363 Asset
Sales. The Term Loan Secured Parties will not object to or contest, a sale or
other disposition of any Common Collateral under Section 363 of the Bankruptcy
Code or any other provision of the Bankruptcy Code unless the Revolver Secured
Parties shall have opposed or objected to such sale or disposition; provided
that the liens of the Revolver Secured Parties and the Term Loan Secured Parties
shall attach to the proceeds of the sale subject to the priorities set forth in
the Collateral Trust Agreement or the proceeds shall be applied to repay the
Revolver Obligations. To the extent required by any Court in an insolvency
proceeding, the Term Loan Lenders shall consent or direct the Term Loan Agent to
consent to, a sale or other disposition of any Common Collateral under Section
363 of the Bankruptcy Code or any other provision of the Bankruptcy Code if the
Revolver Secured Parties shall have consented to such sale or disposition,
provided that the liens of the Revolver Secured Parties and the Term Loan
Secured Parties shall attach to the proceeds of the sale subject to the
priorities set forth in the Collateral Trust Agreement or the proceeds shall be
applied to repay the Revolver Obligations.

 

69



--------------------------------------------------------------------------------

   Credit Bidding. The Term Loan Lenders may credit bid, or instruct the Term
Loan Agent to credit bid the Term Loan Obligations in accordance with section
363(k) of the Bankruptcy Code or any other applicable law, only if the Revolver
Loan Obligations are discharged in full in cash in conjunction with any such
credit bid, or if the Revolver Agent consents in writing.    The Term Loan
Secured Parties agree not to object to any credit bid of the Revolver Loan
Obligations in accordance with section 363(k) and other applicable law.   
Automatic Stay. Each Term Loan Secured Party agrees not to (a) seek (or support
or consent to any other person seeking) relief from the automatic stay or any
other stay in respect of the Common Collateral in any insolvency proceeding,
without the prior written consent of the Revolver Agent or (b) oppose any
request by any Revolver Secured Party to seek relief from the automatic stay in
respect of the Common Collateral in any insolvency proceeding.    Rights as
Unsecured Creditors. The Term Loan Secured Parties may exercise their rights as
unsecured creditors in any insolvency proceeding to the extent such exercise is
not inconsistent with, or in contravention of, the terms of the Collateral Trust
Agreement.    In the event that any Term Loan Secured Party becomes a judgment
lien creditor or execution creditor as a result of its enforcement of its rights
as an unsecured creditor, such judgment lien or execution shall be subject to
the terms of the Collateral Trust Agreement for all purposes to the same extent
as all other liens securing the Term Loan Obligations are subject to the terms
of the Collateral Trust Agreement.    Agreement as to Section 510(a) of the
Bankruptcy Code and UCC-9-339. The Collateral Trustee, the Revolver Agent, the
Term Loan Agent, the Borrower and the Guarantors shall irrevocably agree that
they intend for the Collateral Trust Agreement to constitute a “subordination
agreement” within the meaning of New York law, and UCC-9-339, Section 510(a) of
the Bankruptcy Code and

 

70



--------------------------------------------------------------------------------

   any other applicable law, that they shall not object to any motion or other
pleading in an insolvency proceeding on the grounds that the Collateral Trust
Agreement and all of its provisions are not a subordination agreement and that
the terms hereof will survive, and will continue in full force and effect and be
binding upon each of the parties thereto, in any insolvency proceeding.    Plans
of Reorganization. The Collateral Trust Agreement shall provide that because of,
among other things, their fundamentally differing rights in the Common
Collateral, the Revolver Obligations and the Term Loan Obligations are
fundamentally different from each other and the parties intend for the
obligations to be separately classified in any plan of reorganization proposed
or adopted in an insolvency proceeding (a “Plan”); provided however that only
the Revolver Agent may consent to classifying the Revolver Secured Parties and
the Term Loan Secured Parties as a single class. If it is held that the claims
of the Revolver Secured Parties and the Term Loan Secured Parties in respect of
the Common Collateral constitute only one secured claim (rather than separate
classes of senior and junior secured claims), then the Term Loan Secured Parties
shall agree that all distributions shall be made as if there were separate
classes of senior and junior secured claims against the Loan Parties in respect
of the Common Collateral. The Term Loan Secured Parties shall agree to turn over
to the Revolver Agent, for the benefit of the Revolver Lenders, amounts
otherwise received or receivable by them to the extent necessary to effectuate
the priorities set forth in the Collateral Trust Agreement, even if such
turnover has the effect of reducing the claim or recovery of the Term Loan
Secured Parties. .    Each Term Loan Secured Party agrees that it shall not
object or direct the Term Loan Agent to object to a Plan on the grounds that the
Revolving Lenders and the Term Loan Lenders are classified separately under any
such Plan, and it is the Term Loan Lenders’ intent that the parties be
classified separately in any such Plan. Each Term Loan Secured Party agrees that
it will not support or vote to accept a Plan unless such Plan (i) is accepted by
the holders of Revolving Obligations in accordance with Section 1126(c) of the
Bankruptcy Code, (ii) provides for Discharge of Revolver Obligations or (iii)
provides for the retention of the liens on the Common Collateral by the Revolver
Secured Parties and the Term Loan Secured Parties with the same priorities and
rights as set forth in the Collateral Trust Agreement.

 

71



--------------------------------------------------------------------------------

   The Revolver Agent may direct any election under section 1111(b) of the
Bankruptcy Code with respect to such class.    Avoidance Issues. If any Revolver
Secured Party is required in any insolvency proceeding or otherwise to disgorge,
turn over or otherwise pay to the estate of any Loan Party, because such amount
was avoided or ordered to be paid or disgorged for any reason, then the Revolver
Obligations shall be reinstated to the extent of such avoidance and deemed to be
outstanding as if such payment had not occurred. The Term Loan Secured Parties
agree that none of them shall be entitled to benefit from any avoidance action
affecting or otherwise relating to the Revolver Obligations or Common
Collateral, it being understood and agreed that the benefit of such avoidance
action otherwise allocable to them shall instead be allocated and turned over
for application in accordance with the priorities set forth in the Collateral
Trust Agreement.    Standing. Subject only to the terms of this section of the
Term Sheet, the parties to the Collateral Trust Agreement shall agree that, in
connection with any insolvency proceeding, only the Revolver Agent, or the
Collateral Trustee acting at the direction of the Revolver Secured Parties, may
consent to, object to, or take any other action with respect to any sale or
other disposition of the Common Collateral under section 363 of the Bankruptcy
Code, any credit bidding in such sale under section 363(k) of the Bankruptcy
Code, any DIP financing under section 364 of the Bankruptcy Code or cash
collateral use, any provision of adequate protection or any confirmation of a
plan of reorganization or liquidation under chapter 11 of the Bankruptcy Code,
provided that such action may not contravene the terms of the Collateral Trust
Agreement, and the Term Loan Secured Parties shall not be permitted to take such
action, except with the written consent of the Revolver Agent. Additional Term
Loan Obligations:    The Collateral Trust Agreement shall provide for the
possibility of future term loan credit agreements and term loan lenders with the
same rights, obligations and priorities with respect to the Revolver Obligations
as the Term Loan Credit Agreement and the Term Loan Lenders, but with

 

72



--------------------------------------------------------------------------------

   rights, obligations and priorities with respect to the Term Loan Credit
Agreement, the Term Loan Lenders and any other term loan lenders subject to the
Collateral Trust Agreement to be determined and agreed between the Loan Parties,
the Term Loan Lenders and such other term loan lenders, subject in all respects
to the terms of the Revolver Credit Agreement. Waiver:    The Term Loan Secured
Parties shall waive any all claims, liabilities, litigation rights or
obligations they may have against the Revolver Secured Parties with respect to
this Term Sheet, the Collateral Trust Agreement and the transaction contemplated
hereunder. Governing Law:    New York. Amendments and Waivers:    The Collateral
Trust Agreement may be amended or waived only by an instrument in writing
executed jointly by Revolver Agent, the Term Loan Agent and the Borrower and may
be supplemented only by documents delivered or to be delivered in accordance
with the express terms hereof.

 

73